UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05498) Exact name of registrant as specified in charter:	Putnam Master Intermediate Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2016 Date of reporting period:	October 1, 2015 — September 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Master Intermediate Income Trust Annual report 9 | 30 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 4 Performance snapshot 4 Your fund’s performance 12 Terms and definitions 14 Other information for shareholders 15 Important notice regarding Putnam’s privacy policy 16 Summary of dividend reinvestment plans 17 Trustee approval of management contract 19 Financial statements 23 Federal tax information 86 Shareholder meeting results 87 About the Trustees 88 Officers 90 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees November 10, 2016 Dear Fellow Shareholder: Investors around the world have witnessed generally positive performance from financial markets in 2016. Most stock and bond indexes have added gains, benefiting from a slowly recovering global economy and contending with only intermittent bouts of volatility. Even advancing markets, however, can pose challenges for investors, including short-term fluctuations that can be unsettling. The key, we believe, is to stay invested, maintain a diversified portfolio, and remain focused on the long term. Also, seeking the counsel of a professional financial advisor, who can help keep your portfolio aligned with your goals, risk tolerance, and time horizon, may prove to be beneficial. In any market environment, we favor active strategies based on fundamental research, such as the investment approach practiced at Putnam. Backed by a network of global analysts, Putnam portfolio managers bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your funds performance for the reporting period ended September 30, 2016, as well as an outlook for the coming months. Thank you for investing with Putnam. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See below and pages 12–13 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/16. See above and pages 12–13 for additional fund performance information. Index descriptions can be found on pages 14–15. 4 Master Intermediate Income Trust Interview with your fund’s portfolio manager Bill is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1988. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin, Michael V. Salm, and Paul D. Scanlon, CFA. Bill, what was the fund’s investment environment like during the 12-month reporting period ended September30, 2016? After a positive start to the period — when prices rebounded from a volatile third quarter of 2015 — investors became increasingly risk averse. This general flight from risk bolstered the performance of U.S. Treasuries and other government securities, while bonds carrying credit risk experienced substantial volatility. Declining prices for oil and other commodities, along with mounting fears of an economic slowdown in China, hampered credit markets. Corporate credit spreads — the yield advantage credit-sensitive bonds offered over comparable-maturity Treasuries — rose significantly, as investors demanded greater compensation for risk that spread beyond the already punished energy and metals & mining sectors. Market turbulence reached a peak on February11, after which credit-sensitive bonds began to benefit from rising commodity prices, additional economic stimulus by China’s central bank, and improving U.S. economic data. The Federal Reserve backed away from Master Intermediate Income Trust 5 Credit qualities are shown as a percentage of the fund’s net assets as of 9/30/16. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. This table shows the fund’s top holdings across three key sectors and the percentage of the fund’s net assets that each represented as of 9/30/16. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. 6 Master Intermediate Income Trust a hawkish tone, saying that it would take a gradual approach toward raising interest rates, based on a variety of U.S. and global economic factors. The market upturn accelerated considerably in March and April, as demand for risk assets continued to increase and credit spreads tightened. And the rally persisted in May amid a six-month high for oil prices and a jump in stock prices later that month. The rally was briefly disrupted in late June, as the so-called “Brexit” referendum vote by the United Kingdom to exit the European Union surprised investors and reverberated throughout global markets. However, as investors reassessed Brexit in the days immediately following the vote, concluding that its impact outside of Britain would likely be limited, credit-sensitive securities moved higher once again. Credit-sensitive bonds posted another positive month in September, aided by two monetary policy developments. The Fed decided not to raise its target for short-term interest rates and indicated an even slower path for future hikes. The Bank of Japan pegged its 10-year government bond rate at zero, reducing the risk of a destabilizing spike in global interest rates. The fund lagged its benchmark by a significant margin during the period. What factors hampered its relative performance? With respect to relative performance, I think it’s important to point out that the fund’s benchmark comprises a mix of U.S. Treasury, government-agency, and investment-grade corporate securities. Treasuries and other government securities generally benefited from investor risk-aversion, particularly during the first half of the reporting period. In addition, securitized mortgage-backed bonds, an out-of-benchmark area of the market that had served the fund well over the long term, did not perform as well during the 12-month reporting period. Looking at individual strategies, our interest-rate and yield-curve positioning in the United States was the primary detractor from performance. We continued our efforts to de-emphasize interest-rate risk by keeping the portfolio’s duration — a key measure of interest-rate sensitivity — below zero. We also positioned the portfolio to benefit from a potentially steeper U.S. Treasury yield curve. This strategy was particularly detrimental during the first half of the period, when risk-averse sentiment fueled demand for the perceived safety of Treasuries, driving their prices higher and yields lower. Our positioning was also hurt by the fact that the yield curve generally flattened during the period. Internationally, our interest-rate and yield-curve strategies further dampened performance, most notably in the May-to-July period. Uncertainty surrounding the outcome and potential impact of the Brexit vote fueled increased demand for the perceived safety of government debt during these months. As a result, interest rates declined and worked against our generally negative-duration positioning. Our holdings of Greek government bonds partially offset the overall adverse impact of our non-U.S. interest-rate strategy. Greece’s bonds performed particularly well in March and again in May, as the country achieved another milestone in securing its bailout funding from the International Monetary Fund. Turning to the positive side, which holdings and strategies aided the fund’s results? An allocation to high-yield bonds was a sizable contributor to performance. After sharply underperforming during the first half of the period, high-yield bonds rallied strongly from February11 through period-end. The asset class was bolstered by an improving backdrop for commodities, resurgent demand for riskier asset classes, signs of stabilization in the global economy, and continued accommodation by central banks. Master Intermediate Income Trust 7 Holdings of emerging-market [EM] debt were also among the fund’s leading contributors. EM debt and high-yield bonds were the top-performing fixed-income categories for the period, fueled by investor demand for higher-yielding assets amid an environment of low, and in some cases, negative yields globally. Our investments in Venezuela were the most additive to fund performance. Bonds from this country rebounded strongly as oil prices rose and investor risk appetite strengthened during the period’s second half. Our positions in Argentina also performed well, boosted by the election of a new president who has emphasized market-friendly reforms, which helped facilitate an agreement between Argentina and its holdout creditors. Additionally, Argentina’s issuance of $16.5 billion in bonds in April — the country’s first bond issuance since 2001 — attracted intense investor interest. Elsewhere, securities in Russia and Brazil also meaningfully contributed. Our prepayment strategies, which we implemented with securities such as agency interest-only collateralized mortgage obligations [IO CMOs], modestly aided results on a net basis. IO CMOs rebounded amid the improved risk sentiment that took hold after February11. Additionally, despite lower interest rates, mortgage prepayment speeds stayed below market expectations, as mortgage refinancing continued to be hampered by stringent bank lending standards. How did your currency strategies affect performance? On balance, active currency strategies moderately detracted for the period. Short positions in the Canadian dollar, the Japanese yen, and the Norwegian krone worked against our strategy, as each of these currencies appreciated versus the U.S. dollar. Tactical positioning in the euro in February and again in May also hampered results, as did long exposure to the This chart shows how the fund’s sector weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 8 Master Intermediate Income Trust weakening Mexican peso during the period’s first half. On the positive side, a long position in the strengthening New Zealand dollar and short exposure to the Swedish krona helped offset some of our losses. A short position in the British pound sterling also proved beneficial in the wake of Brexit. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve and to hedge the risk associated with the fund’s curve positioning. We also employed interest-rate swaps to gain exposure to rates in various countries. We utilized options to hedge the fund’s interest-rate risk, to isolate the prepayment risk associated with our CMO holdings, and to help manage overall downside risk. In addition, we used total return swaps both as a hedging tool and to help manage the portfolio’s sector exposure and inflation risk. We employed credit default swaps to hedge the fund’s credit and market risks and to gain exposure to specific sectors and securities. Lastly, we used currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your outlook for the coming months? In our view, we think the Fed is likely to implement another rate increase in December. That said, with other major central banks on the opposite side of the Fed’s policy — cutting interest rates, in some cases into negative territory — we believe the Fed will have to proceed cautiously to avoid stoking too much U.S. dollar strength. In our view, sustained dollar strength could crimp U.S. GDP [gross domestic product] growth because it would make it more expensive for U.S. multinational firms to conduct business overseas, and would also make U.S. exports less competitive on world markets. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Master Intermediate Income Trust 9 How do you plan to position the fund in light of this outlook? With global interest rates at or near historic lows at period-end, we expect to continue de-emphasizing interest-rate risk because we believe fixed-income investors are not getting compensated adequately for assuming this risk. At the same time, we recognize the ongoing potential for rates to stay low or temporarily fall even further as investors react to various economic or political developments. Consequently, in an effort to limit the impact of any short-term rate drops on the portfolio, we plan to keep the fund’s duration closer to zero than we have previously. In terms of market sectors, we continue to have a constructive outlook for high-yield bonds. As of period-end, high-yield valuations were not as attractive as they were early in 2016, in our view. Yield spreads in the major high-yield market benchmarks had tightened considerably, and the median bond price had moved closer to par, or face value. As of September30, the total 12-month default rate was 4.85%, but excluding the energy and metals & mining sectors, which accounted for the overwhelming majority of defaults, the default rate was only 0.49%. All told, although valuations were less compelling, we thought spreads remained fair on the heels of generally supportive fundamental conditions and a low level of defaults. What’s more, given the suppression of bond yields worldwide, high-yield bond income levels remained attractive, in our view. We may look to marginally adjust the fund’s securitized holdings — residential and commercial mortgage-backed securities, and IO CMOs — with the goal of reducing market risk within those areas. Through fundamental research, we believe we may be able to find investment opportunities exhibiting defensive characteristics that offer reasonably attractive yields. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. 10 Master Intermediate Income Trust HOW CLOSED-END FUNDS DIFFER FROM OPEN-END FUNDS Closed-end funds and open-end funds share many common characteristics but also have some key differences that you should understand as you consider your portfolio strategies. More assets at work Open-end funds are subject to ongoing sales and redemptions that can generate transaction costs for long-term shareholders. Closed-end funds, however, are typically fixed pools of capital that do not need to hold cash in connection with sales and redemptions, allowing the funds to keep more assets actively invested. Traded like stocks Closed-end fund shares are traded on stock exchanges and, as a result, their prices fluctuate because of the influence of several factors. They have a market price Like an open-end fund, a closed-end fund has a per-share net asset value (NAV). However, closed-end funds also have a “market price” for their shares — which is how much you pay when you buy shares of the fund, and how much you receive when you sell them. When looking at a closed-end fund’s performance, you will usually see that the NAV and the market price differ. The market price can be influenced by several factors that cause it to vary from the NAV, including fund distributions, changes in supply and demand for the fund’s shares, changing market conditions, and investor perceptions of the fund or its investment manager. A fund’s performance at market price typically differs from its results at NAV. Master Intermediate Income Trust 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2016, the end of its most recent fiscal year. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 9/30/16 Annual average Life of fund Annual Annual Annual (since 4/29/88) 10 years average 5 years average 3 years average 1 year NAV 6.13% 51.98% 4.27% 22.52% 4.15% 5.60% 1.83% 3.07% Market price 6.04 64.74 5.12 20.80 3.85 10.09 3.26 5.08 Performance assumes reinvestment of distributions and does not account for taxes. Performance includes the deduction of management fees and administrative expenses. Comparative index returns For periods ended 9/30/16 Annual average Life of fund Annual Annual Annual (since 4/29/88) 10 years average 5 years average 3 years average 1 year Bloomberg Barclays Government/Credit 6.63% 60.78% 4.86% 17.26% 3.24% 13.19% 4.22% 5.86% Bond Index Citigroup Non-U.S. World Government 5.65 47.15 3.94 1.20 0.24 3.67 1.21 12.61 Bond Index JPMorgan Global High Yield Index* — 113.16 7.86 49.38 8.36 16.54 5.23 13.10 Lipper Closed-end General Bond Funds 7.16 109.54 7.28 52.78 8.50 22.32 6.84 9.48 category average† Index and Lipper results should be compared with fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment net asset value. * The JPMorgan Global High Yield Index was introduced on 12/31/93, which post-dates the fund’s inception. † Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/16, there were 36, 28, 22, 18, and 4 funds, respectively, in this Lipper category. 12 Master Intermediate Income Trust Fund price and distribution information For the 12-month period ended 9/30/16 Distributions Number 12 Income $0.312000 Capital gains — Total Share value NAV Market price 9/30/15 $5.03 $4.51 9/30/16 4.86 4.42 Current dividend rate* 6.42% 7.06% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. Master Intermediate Income Trust13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays Government/Credit Bond Index is an unmanaged index of U.S. Treasuries, agency securities, and investment-grade corporate bonds. Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market, excluding the United States. JPMorgan Global High Yield Index is an unmanaged index that is designed to mirror the investable universe of the U.S. dollar global high-yield corporate debt market, including domestic (U.S.) and international (non-U.S.) 14Master Intermediate Income Trust issues. International issues are composed of both developed and emerging markets. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding share repurchase program In September 2016, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal allows your fund to repurchase, in the 12 months beginning October 8, 2016, up to 10% of the fund’s common shares outstanding as of October 7, 2016. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2016, Putnam employees had approximately $500,000,000 and the Trustees had approximately $133,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Master Intermediate Income Trust15 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 16 Master Intermediate Income Trust Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent distribution following notice of withdrawal. There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will Master Intermediate Income Trust 17 be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. 18 Master Intermediate Income Trust Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Master Intermediate Income Trust 19 Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as the fund’s assets under management increase. The Trustees noted, however, that because your fund is a closed-end management investment company, it has relatively stable levels of assets under management and is not expected to be affected significantly by breakpoints in its management fee schedule. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses, which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2015 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-­party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for 20 Master Intermediate Income Trust institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-­quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-­year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its common share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. (“Lipper”) peer group (Lipper General Bond Funds (closed-end)) for the one-year, three-year and five-year periods ended December 31, 2015 (the first quartile representing the best-performing funds and the fourth quartile the worst-­performing funds): One-year period 2nd Three-year period 3rd Five-year period 4th Over the one-year, three-year and five-year periods ended December 31, 2015, there were 28, 23 and 21 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the five-year period ended December 31, 2015 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over the five-­year period was attributable largely to the fund’s interest-rate positioning. The Trustees considered that Putnam Management remained confident in the fund’s portfolio managers and their investment process. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach Master Intermediate Income Trust 21 to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-­dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”), which is an affiliate of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV in providing such services. 22 Master Intermediate Income Trust Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Master Intermediate Income Trust 23 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Master Intermediate Income Trust: We have audited the accompanying statement of assets and liabilities of Putnam Master Intermediate Income Trust (the fund), including the fund’s portfolio, as of September 30, 2016, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2016, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Master Intermediate Income Trust as of September 30, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts November 10, 2016 24 Master Intermediate Income Trust The fund’s portfolio 9/30/16 U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (72.5%)* amount Value U.S. Government Guaranteed Mortgage Obligations (0.8%) Government National Mortgage Association Pass-Through Certificates 4.50%, TBA, 10/1/46 $2,000,000 $2,159,062 U.S. Government Agency Mortgage Obligations (71.7%) Federal National Mortgage Association Pass-Through Certificates 5.50%, TBA, 11/1/46 3,000,000 3,379,253 5.50%, TBA, 10/1/46 3,000,000 3,381,128 4.50%, TBA, 11/1/46 1,000,000 1,094,023 4.50%, TBA, 10/1/46 3,000,000 3,285,469 4.00%, TBA, 11/1/46 1,000,000 1,072,617 4.00%, TBA, 10/1/46 1,000,000 1,073,906 3.50%, TBA, 11/1/46 49,000,000 51,650,978 3.50%, TBA, 10/1/46 49,000,000 51,710,313 3.00%, TBA, 11/1/46 3,000,000 3,111,797 3.00%, TBA, 10/1/46 8,000,000 8,316,250 2.50%, TBA, 11/1/46 22,000,000 22,168,436 2.50%, TBA, 10/1/46 38,000,000 38,356,250 Total U.S. government and agency mortgage obligations (cost $190,520,588) Principal MORTGAGE-BACKED SECURITIES (50.3%)* amount Value Agency collateralized mortgage obligations (16.6%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 23.683%, 4/15/37 $59,219 $99,937 IFB Ser. 2979, Class AS, 22.351%, 3/15/34 4,194 4,417 IFB Ser. 3072, Class SM, 21.874%, 11/15/35 96,429 152,788 IFB Ser. 3249, Class PS, 20.545%, 12/15/36 59,240 92,067 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 1,623,533 252,622 Ser. 4000, Class PI, IO, 4.50%, 1/15/42 883,854 128,512 Ser. 4546, Class TI, IO, 4.00%, 12/15/45 3,948,968 409,705 Ser. 4462, IO, 4.00%, 4/15/45 1,481,177 225,761 Ser. 4425, IO, 4.00%, 1/15/45 4,900,223 524,275 Ser. 4452, Class QI, IO, 4.00%, 11/15/44 3,129,105 457,632 Ser. 4193, Class PI, IO, 4.00%, 3/15/43 2,256,667 321,735 Ser. 4062, Class DI, IO, 4.00%, 9/15/39 4,397,864 371,750 Ser. 4604, Class QI, IO, 3.50%, 7/15/46 7,009,329 869,017 Ser. 4580, Class ID, IO, 3.50%, 8/15/45 4,964,795 473,207 Ser. 4501, Class BI, IO, 3.50%, 10/15/43 4,408,437 300,347 Ser. 4122, Class AI, IO, 3.50%, 10/15/42 2,825,041 332,832 Ser. 4122, Class CI, IO, 3.50%, 10/15/42 2,579,787 303,938 Ser. 4105, Class HI, IO, 3.50%, 7/15/41 1,361,400 168,272 Ser. 304, Class C37, IO, 3.50%, 12/15/27 1,632,147 159,368 Ser. 4165, Class TI, IO, 3.00%, 12/15/42 5,754,723 565,689 Ser. 4183, Class MI, IO, 3.00%, 2/15/42 2,478,169 238,400 Ser. 4210, Class PI, IO, 3.00%, 12/15/41 1,633,507 117,983 FRB Ser. 57, Class 1AX, IO, 0.376%, 7/25/43 1,784,449 19,185 Ser. 3326, Class WF, zero%, 10/15/35 1,123 925 Master Intermediate Income Trust25 Principal MORTGAGE-BACKED SECURITIES (50.3%)* cont . amount Value Agency collateralized mortgage obligations cont . Federal National Mortgage Association IFB Ser. 06-62, Class PS, 36.748%, 7/25/36 $90,101 $182,961 IFB Ser. 07-53, Class SP, 22.274%, 6/25/37 81,104 129,155 IFB Ser. 08-24, Class SP, 21.357%, 2/25/38 78,609 112,717 IFB Ser. 05-75, Class GS, 18.674%, 8/25/35 63,982 90,911 IFB Ser. 05-83, Class QP, 16.028%, 11/25/34 98,984 131,033 Ser. 16-3, Class NI, IO, 6.00%, 2/25/46 3,955,383 914,971 IFB Ser. 13-18, Class SB, IO, 5.625%, 10/25/41 1,387,513 148,603 Ser. 374, Class 6, IO, 5.50%, 8/25/36 144,170 30,331 Ser. 12-132, Class PI, IO, 5.00%, 10/25/42 2,065,328 316,125 Ser. 378, Class 19, IO, 5.00%, 6/25/35 447,042 71,904 Ser. 15-16, Class MI, IO, 4.50%, 4/25/45 2,411,113 424,959 Ser. 12-127, Class BI, IO, 4.50%, 11/25/42 681,296 133,908 Ser. 12-30, Class HI, IO, 4.50%, 12/25/40 4,559,543 506,073 Ser. 409, Class 81, IO, 4.50%, 11/25/40 2,213,229 304,184 Ser. 409, Class 82, IO, 4.50%, 11/25/40 2,386,277 325,727 Ser. 366, Class 22, IO, 4.50%, 10/25/35 111,161 4,918 Ser. 15-88, Class QI, IO, 4.00%, 10/25/44 2,815,733 279,574 Ser. 13-41, Class IP, IO, 4.00%, 5/25/43 1,752,322 263,602 Ser. 13-44, Class PI, IO, 4.00%, 1/25/43 1,715,694 232,222 Ser. 13-60, Class IP, IO, 4.00%, 10/25/42 1,351,101 179,750 Ser. 12-96, Class PI, IO, 4.00%, 7/25/41 1,211,021 122,493 Ser. 409, Class C16, IO, 4.00%, 11/25/40 1,606,674 202,187 Ser. 12-145, Class TI, IO, 3.00%, 11/25/42 2,444,643 187,749 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 2,255,909 199,507 Ser. 13-53, Class JI, IO, 3.00%, 12/25/41 1,947,781 168,288 Ser. 13-23, Class PI, IO, 3.00%, 10/25/41 2,062,171 142,145 FRB Ser. 03-W10, Class 1, IO, 0.624%, 6/25/43 328,953 4,189 Ser. 99-51, Class N, PO, zero%, 9/17/29 11,607 10,188 Federal National Mortgage Association Ser. 13-35, Class PN, 3.00%, 4/25/43 i 69,786 72,316 Government National Mortgage Association IFB Ser. 13-129, Class SN, IO, 5.618%, 9/20/43 914,050 150,425 IFB Ser. 14-119, Class SA, IO, 5.068%, 8/20/44 4,180,236 653,162 Ser. 14-122, Class IC, IO, 5.00%, 8/20/44 1,269,617 199,914 Ser. 14-76, IO, 5.00%, 5/20/44 1,794,934 310,000 Ser. 15-187, Class KI, IO, 5.00%, 6/20/43 4,301,603 434,311 Ser. 13-22, Class IE, IO, 5.00%, 2/20/43 2,779,244 462,700 Ser. 13-22, Class OI, IO, 5.00%, 1/20/43 2,432,026 427,978 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 1,280,327 225,444 Ser. 13-6, Class IC, IO, 5.00%, 1/20/43 1,117,753 191,326 Ser. 12-146, IO, 5.00%, 12/20/42 1,124,907 191,628 Ser. 13-6, Class CI, IO, 5.00%, 12/20/42 821,489 128,004 Ser. 13-130, Class IB, IO, 5.00%, 12/20/40 745,772 51,761 Ser. 13-16, Class IB, IO, 5.00%, 10/20/40 541,733 20,195 Ser. 11-41, Class BI, IO, 5.00%, 5/20/40 457,165 32,008 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 391,254 70,164 Ser. 10-20, Class UI, IO, 5.00%, 2/20/40 1,218,778 202,195 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 5,479,414 968,793 26 Master Intermediate Income Trust Principal MORTGAGE-BACKED SECURITIES (50.3%)* cont . amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 $2,825,994 $490,027 Ser. 15-79, Class GI, IO, 5.00%, 10/20/39 1,015,669 158,460 Ser. 16-37, Class IW, IO, 4.50%, 2/20/46 1,791,290 353,780 Ser. 14-147, Class IJ, IO, 4.50%, 2/20/44 2,467,322 311,993 Ser. 13-182, Class IQ, IO, 4.50%, 12/16/43 2,503,955 425,672 Ser. 14-100, Class LI, IO, 4.50%, 10/16/43 3,476,039 463,565 Ser. 13-34, Class IH, IO, 4.50%, 3/20/43 2,391,984 377,761 Ser. 14-108, Class IP, IO, 4.50%, 12/20/42 607,674 73,608 Ser. 11-140, Class BI, IO, 4.50%, 12/20/40 287,100 9,462 Ser. 11-18, Class PI, IO, 4.50%, 8/20/40 145,758 15,128 Ser. 10-35, Class AI, IO, 4.50%, 3/20/40 2,317,012 343,289 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 2,194,744 332,012 Ser. 13-151, Class IB, IO, 4.50%, 2/20/40 2,425,350 360,540 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 1,481,436 226,584 Ser. 09-121, Class BI, IO, 4.50%, 12/16/39 1,073,064 220,107 Ser. 10-168, Class PI, IO, 4.50%, 11/20/39 496,063 41,873 Ser. 10-158, Class IP, IO, 4.50%, 6/20/39 1,541,135 113,304 Ser. 10-98, Class PI, IO, 4.50%, 10/20/37 337,211 7,891 Ser. 15-186, Class AI, IO, 4.00%, 12/20/45 6,422,493 869,541 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 2,702,587 562,987 Ser. 15-187, Class JI, IO, 4.00%, 3/20/45 4,178,400 496,202 Ser. 15-40, IO, 4.00%, 3/20/45 2,996,798 591,655 Ser. 15-64, Class YI, IO, 4.00%, 11/20/44 3,603,004 537,496 Ser. 14-4, Class IC, IO, 4.00%, 1/20/44 1,257,036 177,789 Ser. 14-100, Class NI, IO, 4.00%, 6/20/43 5,843,676 600,029 Ser. 13-165, Class IL, IO, 4.00%, 3/20/43 1,074,496 147,690 Ser. 12-56, Class IB, IO, 4.00%, 4/20/42 978,605 139,387 Ser. 12-38, Class MI, IO, 4.00%, 3/20/42 F 3,148,686 538,662 Ser. 12-47, Class CI, IO, 4.00%, 3/20/42 2,423,882 346,234 Ser. 16-48, Class MI, IO, 3.50%, 4/16/46 2,418,436 380,181 Ser. 15-95, Class PI, IO, 3.50%, 7/20/45 4,002,580 325,210 Ser. 15-64, Class PI, IO, 3.50%, 5/20/45 3,782,238 316,762 Ser. 13-76, IO, 3.50%, 5/20/43 4,233,272 429,296 Ser. 13-28, IO, 3.50%, 2/20/43 1,329,798 141,655 Ser. 13-54, Class JI, IO, 3.50%, 2/20/43 2,057,235 203,481 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 2,885,999 284,531 Ser. 13-14, IO, 3.50%, 12/20/42 6,507,542 721,947 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 2,118,537 209,121 Ser. 12-136, Class BI, IO, 3.50%, 11/20/42 2,396,643 407,190 Ser. 12-140, Class IC, IO, 3.50%, 11/20/42 2,819,397 502,704 Ser. 12-113, Class ID, IO, 3.50%, 9/20/42 1,476,722 273,659 Ser. 15-52, Class KI, IO, 3.50%, 11/20/40 4,865,339 549,248 Ser. 15-96, Class NI, IO, 3.50%, 1/20/39 2,744,784 240,169 Ser. 15-124, Class DI, IO, 3.50%, 1/20/38 2,488,717 303,138 Ser. 15-H20, Class CI, IO, 2.468%, 8/20/65 5,506,933 719,007 Ser. 16-H17, Class KI, IO, 2.466%, 7/20/66 3,376,416 457,984 Ser. 15-H15, Class BI, IO, 2.443%, 6/20/65 3,315,500 426,595 Ser. 15-H24, Class AI, IO, 2.395%, 9/20/65 4,916,925 626,416 Master Intermediate Income Trust 27 Principal MORTGAGE-BACKED SECURITIES (50.3%)* cont . amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 16-H09, Class BI, IO, 2.212%, 4/20/66 $6,144,085 $773,915 Ser. 16-H16, Class EI, IO, 2.166%, 6/20/66 4,831,181 640,132 Ser. 16-H03, Class DI, IO, 2.04%, 12/20/65 5,186,205 540,195 Ser. 16-H03, Class AI, IO, 2.026%, 1/20/66 4,689,486 582,143 Ser. 16-H02, Class HI, IO, 1.847%, 1/20/66 6,356,904 723,416 Ser. 16-H10, Class AI, IO, 1.845%, 4/20/66 12,616,571 1,225,069 Ser. 15-H25, Class EI, IO, 1.828%, 10/20/65 4,768,597 515,008 Ser. 15-H20, Class AI, IO, 1.818%, 8/20/65 5,143,133 548,772 FRB Ser. 15-H08, Class CI, IO, 1.771%, 3/20/65 2,829,879 290,292 Ser. 16-H06, Class DI, IO, 1.728%, 7/20/65 7,247,280 811,695 Ser. 15-H23, Class BI, IO, 1.705%, 9/20/65 5,066,671 520,854 Ser. 16-H14, IO, 1.65%, 6/20/66 5,363,095 505,740 Ser. 13-H08, Class CI, IO, 1.65%, 2/20/63 5,235,032 384,251 Ser. 16-H06, Class CI, IO, 1.609%, 2/20/66 6,691,835 614,980 Ser. 14-H21, Class BI, IO, 1.523%, 10/20/64 7,529,664 587,314 Ser. 15-H26, Class CI, IO, 0.622%, 8/20/65 15,760,446 384,555 Ser. 06-36, Class OD, PO, zero%, 7/16/36 3,161 2,768 Commercial mortgage-backed securities (20.6%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695%, 7/10/46 775,899 764,768 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.497%, 2/10/51 68,221,953 191,895 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-5, Class D, 5.583%, 10/10/45 251,396 251,380 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566%, 1/12/45 1,335,000 1,234,875 Ser. 05-PWR7, Class D, 5.304%, 2/11/41 441,000 382,127 Ser. 05-PWR7, Class B, 5.214%, 2/11/41 636,381 632,562 Ser. 05-PWR9, Class C, 5.055%, 9/11/42 401,000 402,243 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.565%, 3/11/39 850,000 811,410 FRB Ser. 06-PW14, Class XW, IO, 0.791%, 12/11/38 9,754,636 40,969 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.32%, 11/15/44 507,000 492,020 FRB Ser. 07-CD5, Class XS, IO, 0.271%, 11/15/44 23,025,610 17,391 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.885%, 12/15/47 409,000 416,143 FRB Ser. 11-C2, Class F, 5.25%, 12/15/47 1,025,000 939,720 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC17, Class D, 5.26%, 11/10/46 F 600,000 532,342 FRB Ser. 12-GC8, Class D, 5.039%, 9/10/45 998,000 947,501 FRB Ser. 14-GC21, Class D, 4.996%, 5/10/47 807,000 674,249 FRB Ser. 13-GC11, Class E, 4.603%, 4/10/46 396,000 304,399 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.954%, 5/15/46 1,221,000 1,203,435 Ser. 07-C2, Class AJFX, 5.568%, 4/15/47 364,000 364,000 28Master Intermediate Income Trust Principal MORTGAGE-BACKED SECURITIES (50.3%)* cont . amount Value Commercial mortgage-backed securities cont . COMM Mortgage Trust FRB Ser. 07-C9, Class F, 6.007%, 12/10/49 $962,000 $950,130 Ser. 06-C8, Class AJ, 5.377%, 12/10/46 2,321,000 2,227,464 COMM Mortgage Trust 144A FRB Ser. 13-CR11, Class D, 5.337%, 10/10/46 121,000 116,463 FRB Ser. 13-CR9, Class D, 4.398%, 7/10/45 428,000 375,570 Ser. 12-LC4, Class E, 4.25%, 12/10/44 392,000 320,538 Ser. 13-LC13, Class E, 3.719%, 8/10/46 574,000 452,863 Ser. 14-CR18, Class E, 3.60%, 7/15/47 592,000 364,063 Credit Suisse Commercial Mortgage Trust FRB Ser. 06-C5, Class AX, IO, 0.822%, 12/15/39 7,063,969 38,145 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8.00%, 12/28/38 (Cayman Islands) 601,688 270,760 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.943%, 4/15/50 992,000 844,440 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.632%, 6/10/48 2,680,293 2,699,323 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.487%, 3/10/44 1,052,477 1,035,637 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965%, 12/10/41 79,282 79,527 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 04-C3, Class X1, IO, 1.052%, 12/10/41 3,869,600 49,326 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.557%, 2/10/46 407,000 377,777 FRB Ser. 13-GC10, Class E, 4.557%, 2/10/46 393,000 295,575 FRB Ser. 05-GG4, Class XC, IO, 0.825%, 7/10/39 2,161,679 3,243 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class E, 5.497%, 11/10/46 662,000 548,930 FRB Ser. 14-GC18, Class D, 5.11%, 1/10/47 1,954,000 1,659,136 Ser. 11-GC3, Class E, 5.00%, 3/10/44 577,000 579,815 FRB Ser. 14-GC26, Class D, 4.661%, 11/10/47 811,000 652,401 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 14-C18, Class D, 4.974%, 2/15/47 990,000 860,508 FRB Ser. C14, Class D, 4.715%, 8/15/46 526,000 503,493 FRB Ser. 14-C18, Class E, 4.474%, 2/15/47 407,000 297,232 FRB Ser. 14-C25, Class D, 4.097%, 11/15/47 1,050,000 814,800 Ser. 14-C25, Class E, 3.332%, 11/15/47 788,000 457,413 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.285%, 2/12/51 964,500 963,536 FRB Ser. 06-LDP6, Class B, 5.844%, 4/15/43 64,000 64,000 Ser. 06-LDP8, Class B, 5.52s, 5/15/45 328,000 331,241 FRB Ser. 05-LDP2, Class E, 4.981%, 7/15/42 375,000 374,400 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.385%, 2/12/51 488,000 391,278 FRB Ser. 07-CB20, Class C, 6.385%, 2/12/51 534,000 469,920 FRB Ser. 11-C3, Class F, 5.801%, 2/15/46 410,000 423,202 Ser. 13-C13, Class E, 3.986%, 1/15/46 763,000 623,066 Ser. 13-C10, Class E, 3.50%, 12/15/47 943,000 690,559 Master Intermediate Income Trust 29 Principal MORTGAGE-BACKED SECURITIES (50.3%)* cont . amount Value Commercial mortgage-backed securities cont . JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 13-LC11, Class E, 3.25%, 4/15/46 $541,000 $403,532 FRB Ser. 07-CB20, Class X1, IO, 0.453%, 2/12/51 44,679,406 103,746 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41%, 6/15/31 209,056 212,528 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.758%, 3/15/39 1,837,000 1,802,556 FRB Ser. 06-C6, Class C, 5.482%, 9/15/39 1,219,000 623,811 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 06-C6, Class XCL, IO, 0.79%, 9/15/39 2,916,332 29,899 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.40%, 4/20/48 443,000 390,708 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.472%, 2/12/51 184,000 189,446 Ser. 06-C2, Class AJ, 5.802%, 8/12/43 90,771 90,998 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 9.321%, 1/15/37 34,195 1,286 FRB Ser. 07-C5, Class X, IO, 5.866%, 12/15/49 876,195 54,237 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485%, 7/12/46 327,556 323,396 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147%, 12/12/49 388,000 387,573 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 14-C14, Class D, 4.992%, 2/15/47 1,100,000 984,060 Ser. 14-C17, Class D, 4.854%, 8/15/47 923,000 768,006 FRB Ser. 13-C11, Class F, 4.56%, 8/15/46 496,000 415,007 FRB Ser. 13-C10, Class E, 4.219%, 7/15/46 1,064,000 867,373 Ser. 14-C17, Class E, 3.50%, 8/15/47 723,000 427,599 Ser. 15-C24, Class D, 3.257%, 5/15/48 484,000 320,127 Ser. 14-C19, Class D, 3.25%, 12/15/47 550,000 422,997 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842%, 7/12/44 1,100,000 1,098,084 FRB Ser. 06-HQ8, Class C, 5.591%, 3/12/44 550,000 550,000 FRB Ser. 06-HQ8, Class D, 5.591%, 3/12/44 F 823,000 609,500 Ser. 07-HQ11, Class C, 5.558%, 2/12/44 F 1,102,000 660,998 Ser. 06-HQ10, Class B, 5.448%, 11/12/41 700,000 693,838 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.477%, 1/11/43 369,000 368,852 Morgan Stanley Capital I, Inc. 144A FRB Ser. 04-RR, Class F7, 6.00%, 4/28/39 555,571 506,903 STRIPS CDO 144A IO Ser. 03-1A, Class N, 5.00%, 3/24/18 (Cayman Islands) 193,000 34,740 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8.00%, 12/28/38 613,971 46,048 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 13-C6, Class D, 4.491%, 4/10/46 379,000 352,773 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.315%, 6/15/45 1,920,000 1,442,304 Ser. 07-C30, Class AJ, 5.413%, 12/15/43 F 615,000 611,789 FRB Ser. 07-C34, IO, 0.449%, 5/15/46 13,362,685 26,725 30 Master Intermediate Income Trust Principal MORTGAGE-BACKED SECURITIES (50.3%)* cont . amount Value Commercial mortgage-backed securities cont . Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777s, 10/15/45 $462,000 $400,323 FRB Ser. 13-LC12, Class D, 4.432%, 7/15/46 188,000 173,075 Ser. 14-LC18, Class D, 3.957%, 12/15/47 756,000 590,707 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 13-C17, Class D, 5.295%, 12/15/46 629,000 610,570 FRB Ser. 13-C16, Class D, 5.149%, 9/15/46 399,000 383,798 FRB Ser. 14-C19, Class E, 5.136%, 3/15/47 1,219,000 864,517 Ser. 12-C6, Class E, 5.00%, 4/15/45 534,000 440,817 Ser. 12-C7, Class F, 4.50%, 6/15/45 2,524,000 2,166,097 Ser. 14-C19, Class D, 4.234%, 3/15/47 681,000 555,947 Ser. 13-C12, Class E, 3.50%, 3/15/48 510,000 398,157 Residential mortgage-backed securities (non-agency) (13.1%) BCAP, LLC Trust 144A FRB Ser. 11-RR3, Class 3A6, 2.608%, 11/27/36 1,190,886 774,076 FRB Ser. 15-RR5, Class 2A3, 1.559%, 1/26/46 620,000 463,437 FRB Ser. 12-RR5, Class 4A8, 0.694%, 6/26/35 196,775 183,201 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.45%, 4/25/34 337,759 334,291 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.356%, 9/25/34 43,061 25,960 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M2, 4.825%, 7/25/25 (Bermuda) F 484,000 491,411 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A1, 2.217%, 6/25/46 343,298 305,054 FRB Ser. 05-38, Class A1, 2.007%, 9/25/35 486,375 451,616 FRB Ser. 06-OA10, Class 1A1, 1.467%, 8/25/46 320,439 231,719 FRB Ser. 06-OA7, Class 1A2, 1.447%, 6/25/46 857,217 683,245 FRB Ser. 05-38, Class A3, 0.875%, 9/25/35 1,150,660 1,018,408 FRB Ser. 05-59, Class 1A1, 0.862%, 11/20/35 617,553 525,434 FRB Ser. 06-OC2, Class 2A3, 0.815%, 2/25/36 417,011 302,333 FRB Ser. 06-OA10, Class 4A1, 0.715%, 8/25/46 4,531,527 3,284,224 CSMC Trust 144A FRB Ser. 10-18R, Class 6A4, 3.151%, 9/28/36 2,000,000 1,770,446 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 16-HQA1, Class B, 13.275%, 9/25/28 249,942 298,168 Structured Agency Credit Risk Debt FRN Ser. 15-DN1, Class B, 12.025%, 1/25/25 990,017 1,133,086 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class B, 11.025%, 10/25/28 250,000 276,204 Structured Agency Credit Risk Debt FRN Ser. 15-HQA2, Class B, 11.025%, 5/25/28 1,045,297 1,148,414 Structured Agency Credit Risk Debt FRN Ser. 16-DNA1, Class B, 10.525%, 7/25/28 899,913 964,586 Structured Agency Credit Risk Debt FRN Ser. 15-DNA3, Class B, 9.875%, 4/25/28 663,958 694,853 Structured Agency Credit Risk Debt FRN Ser. 15-DNA2, Class B, 8.075%, 12/25/27 590,898 598,405 Structured Agency Credit Risk Debt FRN Ser. 16-HQA2, Class M3, 5.675%, 11/25/28 490,000 523,038 Master Intermediate Income Trust 31 Principal MORTGAGE-BACKED SECURITIES (50.3%)* cont . amount Value Residential mortgage-backed securities (non-agency) cont . Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 13-DN2, Class M2, 4.775%, 11/25/23 $570,000 $603,060 Structured Agency Credit Risk Debt FRN Ser. 16-HQA3, Class M3, 4.374%, 3/25/29 415,000 415,000 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2B, 13.275%, 10/25/28 300,000 371,027 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 12.775%, 9/25/28 1,030,000 1,262,363 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.275%, 10/25/28 570,000 669,765 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1B, 12.275%, 8/25/28 800,000 957,121 Connecticut Avenue Securities FRB Ser. 16-C05, Class 2B, 11.275%, 1/25/29 465,000 507,692 Connecticut Avenue Securities FRB Ser. 16-C04, Class 1B, 10.775%, 1/25/29 1,020,000 1,110,057 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.425%, 10/25/28 1,790,000 1,956,548 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.225%, 4/25/28 2,379,000 2,572,259 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.075%, 4/25/28 100,000 107,809 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.525%, 7/25/25 1,316,000 1,399,289 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.525%, 7/25/25 720,000 775,405 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 5.075%, 2/25/25 391,249 407,799 Connecticut Avenue Securities FRB Ser. 16-C04, Class 1M2, 4.775%, 1/25/29 520,000 533,260 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.525%, 5/25/25 64,000 66,889 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.525%, 5/25/25 130,000 135,023 GSAA Home Equity Trust FRB Ser. 06-8, Class 2A2, 0.705%, 5/25/36 F 754,950 374,984 MortgageIT Trust FRB Ser. 05-3, Class M2, 1.055%, 8/25/35 245,207 215,241 Nomura Resecuritization Trust 144A FRB Ser. 15-4R, Class 1A14, 0.637%, 3/26/47 500,000 283,800 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR10, Class 1A3, 2.732%, 9/25/35 185,147 180,054 FRB Ser. 05-AR19, Class A1C3, 1.025%, 12/25/45 879,417 770,721 FRB Ser. 05-AR13, Class A1C3, 1.015%, 10/25/45 2,134,003 1,838,974 FRB Ser. 05-AR19, Class A1C4, 0.925%, 12/25/45 458,292 394,818 Total mortgage-backed securities (cost $138,710,517) 32Master Intermediate Income Trust Principal CORPORATE BONDS AND NOTES (33.8%)* amount Value Basic materials (3.2%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6.875%, 6/1/23 $159,000 $160,590 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9.375%, 6/1/19 18,000 19,328 ArcelorMittal SA sr. unsec. unsub. bonds 10.85%, 6/1/19 (France) 256,000 309,760 ArcelorMittal SA sr. unsec. unsub. bonds 6.125%, 6/1/25 (France) 86,000 93,525 Axalta Coating Systems, LLC 144A company guaranty sr. unsec. unsub. notes 4.875%, 8/15/24 150,000 153,656 Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 10/1/23 228,000 246,240 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9.75%, 10/15/23 93,000 109,275 BMC East, LLC 144A company guaranty sr. notes 5.50%, 10/1/24 87,000 87,000 Boise Cascade Co. 144A company guaranty sr. unsec. notes 5.625%, 9/1/24 180,000 182,700 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10.75%, 8/15/23 393,000 450,968 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5.875%, 6/15/21 (Germany) 153,000 175,396 Cemex Finance, LLC 144A company guaranty sr. notes 6.00%, 4/1/24 (Mexico) 490,000 502,250 Cemex SAB de CV 144A company guaranty sr. notes 6.50%, 12/10/19 (Mexico) 200,000 212,000 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 6.625%, 5/15/23 200,000 195,000 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4.875%, 7/15/24 104,000 98,150 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7.875%, 11/1/19 (Luxembourg) 305,000 311,863 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8.00%, 10/1/21 83,000 84,660 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 5/15/22 (Canada) 238,000 210,630 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 2/15/20 (Canada) 34,000 31,450 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6.75%, 2/1/22 93,000 95,558 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 2/15/23 150,000 155,438 Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 3.55%, 3/1/22 (Indonesia) 16,000 14,560 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 280,000 319,886 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9.50%, 10/1/20 (Canada) 228,000 228,570 Huntsman International, LLC company guaranty sr. unsec. notes 5.125%, 11/15/22 112,000 116,480 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4.875%, 11/15/20 178,000 185,565 Joseph T Ryerson & Son, Inc. 144A sr. notes 11.00%, 5/15/22 140,000 154,000 Louisiana-Pacific Corp. 144A company guaranty sr. unsec. unsub. notes 4.875%, 9/15/24 120,000 120,000 Master Intermediate Income Trust 33 Principal CORPORATE BONDS AND NOTES (33.8%)* cont . amount Value Basic materials cont . Mercer International, Inc. company guaranty sr. unsec. notes 7.75%, 12/1/22 (Canada) $262,000 $277,393 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6.25%, 11/15/22 (Canada) 80,000 82,000 Norbord, Inc. 144A company guaranty sr. notes 6.25%, 4/15/23 (Canada) 140,000 148,442 Novelis Corp. 144A company guaranty sr. unsec. notes 6.25%, 8/15/24 420,000 446,250 Pactiv, LLC sr. unsec. unsub. bonds 8.375%, 4/15/27 20,000 22,200 Perstorp Holding AB 144A company guaranty sr. notes 8.75%, 5/15/17 (Sweden) 400,000 399,000 PQ Corp. 144A company guaranty sr. notes 6.75%, 11/15/22 45,000 47,813 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6.50%, 12/1/20 124,000 141,825 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5.25%, 4/1/23 110,000 117,150 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5.125%, 12/1/24 60,000 63,375 Sealed Air Corp. 144A company guaranty sr. unsec. notes 4.875%, 12/1/22 54,000 56,700 Sealed Air Corp. 144A sr. unsec. bonds 5.50%, 9/15/25 45,000 48,263 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7.50%, 11/20/25 (Ireland) 119,000 140,420 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 8/15/22 125,000 131,563 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/24 50,000 52,375 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.25%, 4/15/23 20,000 20,750 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.125%, 10/1/21 30,000 31,163 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7.625%, 10/15/21 201,000 169,343 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6.75%, 7/15/23 135,000 139,050 USG Corp. 144A company guaranty sr. unsec. notes 5.875%, 11/1/21 125,000 130,781 USG Corp. 144A company guaranty sr. unsec. notes 5.50%, 3/1/25 115,000 123,338 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6.00%, 2/1/23 55,000 48,950 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5.625%, 10/1/24 216,000 234,900 Zekelman Industries, Inc. 144A company guaranty sr. notes 9.875%, 6/15/23 200,000 211,000 Capital goods (2.1%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8.25%, 10/1/20 485,000 509,250 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7.75%, 11/15/19 218,000 246,885 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5.375%, 9/15/24 120,000 119,400 34 Master Intermediate Income Trust Principal CORPORATE BONDS AND NOTES (33.8%)* cont . amount Value Capital goods cont . Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5.00%, 3/15/22 $190,000 $190,950 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/24 (Ireland) 280,000 297,500 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6.50%, 6/15/23 (Canada) 185,000 190,550 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.25%, 7/15/24 255,000 258,825 Berry Plastics Corp. company guaranty notes 6.00%, 10/15/22 70,000 73,850 Berry Plastics Corp. company guaranty notes 5.50%, 5/15/22 105,000 108,675 Berry Plastics Corp. company guaranty unsub. notes 5.125%, 7/15/23 67,000 68,005 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6.875%, 12/15/20 235,000 262,025 Cortes NP Acquisition Corp. 144A sr. unsec. notes 9.25%, 10/15/24 75,000 75,000 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7.75%, 12/15/20 (Luxembourg) 105,000 109,463 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6.00%, 7/15/22 364,000 344,890 KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 234,000 242,190 Manitowoc Foodservice, Inc. sr. unsec. notes 9.50%, 2/15/24 235,000 269,075 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/15/23 270,000 266,625 Moog, Inc. 144A company guaranty sr. unsec. notes 5.25%, 12/1/22 235,000 242,931 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/25 95,000 99,394 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/22 402,000 423,105 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. unsec. unsub. notes 7.00%, 7/15/24 144,000 154,440 Terex Corp. company guaranty sr. unsec. notes 6.00%, 5/15/21 58,000 59,305 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8.75%, 7/15/23 345,000 375,188 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7.50%, 7/15/21 45,000 47,700 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 7/15/24 150,000 157,875 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.75%, 4/29/25 235,000 246,750 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.50%, 4/29/22 150,000 159,057 Communication services (4.0%) Altice Financing SA 144A company guaranty sr. notes 6.625%, 2/15/23 (Luxembourg) 200,000 204,750 Altice SA 144A company guaranty sr. unsec. notes 7.75%, 5/15/22 (Luxembourg) 280,000 298,550 Cablevision Systems Corp. sr. unsec. unsub. notes 8.00%, 4/15/20 150,000 157,125 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5.25%, 9/30/22 198,000 206,910 Master Intermediate Income Trust 35 Principal CORPORATE BONDS AND NOTES (33.8%)* cont . amount Value Communication services cont . CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5.50%, 5/1/26 $105,000 $109,463 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5.875%, 4/1/24 249,000 265,185 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5.75%, 2/15/26 49,000 51,940 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 5/1/23 360,000 375,750 CenturyLink, Inc. sr. unsec. unsub. notes 6.75%, 12/1/23 152,000 158,080 CenturyLink, Inc. sr. unsec. unsub. notes 5.625%, 4/1/20 40,000 42,300 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 210,000 209,477 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 165,000 165,000 Crown Castle International Corp. sr. unsec. notes 4.875%, 4/15/22 R 85,000 94,775 CSC Holdings, LLC sr. unsec. unsub. bonds 5.25%, 6/1/24 229,000 217,550 CSC Holdings, LLC sr. unsec. unsub. notes 6.75%, 11/15/21 120,000 126,900 CSC Holdings, LLC 144A sr. unsec. unsub. notes 10.125%, 1/15/23 340,000 391,850 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 3/1/23 (Jamaica) 200,000 176,000 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5.875%, 11/15/24 132,000 130,350 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4.25%, 4/1/18 238,000 244,545 Frontier Communications Corp. sr. unsec. notes 11.00%, 9/15/25 151,000 157,606 Frontier Communications Corp. sr. unsec. notes 10.50%, 9/15/22 197,000 208,820 Frontier Communications Corp. sr. unsec. notes 8.875%, 9/15/20 63,000 67,961 Frontier Communications Corp. sr. unsec. notes 6.25%, 9/15/21 80,000 76,900 Frontier Communications Corp. sr. unsec. unsub. notes 7.625%, 4/15/24 50,000 46,688 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7.50%, 4/1/21 (Bermuda) 117,000 88,335 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 8.00%, 2/15/24 (Bermuda) 6,345 6,361 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7.75%, 6/1/21 (Luxembourg) 13,000 4,355 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8.125%, 6/1/23 (Luxembourg) 57,000 19,238 Level 3 Communications, Inc. sr. unsec. unsub. notes 5.75%, 12/1/22 60,000 62,700 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 1/15/21 65,000 67,438 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 1/15/24 75,000 78,141 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 8/15/22 205,000 214,225 Quebecor Media, Inc. sr. unsec. unsub. notes 5.75%, 1/15/23 (Canada) 40,000 41,912 SFR Group SA 144A sr. bonds 6.25%, 5/15/24 (France) 200,000 198,500 SFR Group SA 144A company guaranty sr. notes 6.00%, 5/15/22 (France) 600,000 610,500 36Master Intermediate Income Trust Principal CORPORATE BONDS AND NOTES (33.8%)* cont . amount Value Communication services cont . Sprint Communications, Inc. sr. unsec. notes 7.00%, 8/15/20 $105,000 $105,263 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9.00%, 11/15/18 286,000 315,673 Sprint Corp. company guaranty sr. unsec. sub. notes 7.875%, 9/15/23 753,000 757,706 Sprint Corp. company guaranty sr. unsec. sub. notes 7.25%, 9/15/21 290,000 291,088 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/23 282,000 302,093 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.375%, 3/1/25 140,000 152,250 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.25%, 4/1/21 206,000 215,270 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.00%, 3/1/23 156,000 166,656 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 1/15/22 190,000 200,925 Telenet Finance V Luxembourg SCA 144A sr. notes 6.75%, 8/15/24 (Luxembourg) EUR 295,000 364,597 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes 5.625%, 4/15/23 (Germany) EUR 84,000 99,880 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes Ser. REGS, 5.75%, 1/15/23 (Germany) EUR 90,720 107,795 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5.125%, 1/21/23 (Germany) EUR 190,350 224,132 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/22 (Canada) $363,000 378,428 Virgin Media Secured Finance PLC 144A sr. notes 6.00%, 4/15/21 (United Kingdom) GBP 211,500 283,950 West Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 7/15/22 $286,000 278,850 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 176,000 185,254 Wind Acquisition Finance SA 144A company guaranty sr. notes 4.00%, 7/15/20 (Luxembourg) EUR 125,000 142,525 Windstream Services, LLC company guaranty sr. unsec. notes 6.375%, 8/1/23 $371,000 336,683 Consumer cyclicals (4.9%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5.875%, 2/15/22 110,000 113,850 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5.75%, 6/15/25 105,000 106,050 American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5.75%, 12/15/23 164,000 171,585 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10.25%, 3/1/22 225,000 204,750 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8.00%, 6/15/21 98,000 54,390 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6.875%, 5/15/23 150,000 162,375 Master Intermediate Income Trust37 Principal CORPORATE BONDS AND NOTES (33.8%)* cont . amount Value Consumer cyclicals cont . Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6.50%, 12/15/20 (Canada) $235,000 $243,225 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6.125%, 7/1/22 (Canada) 120,000 121,236 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6.25%, 12/15/21 243,000 266,996 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5.875%, 11/15/24 85,000 90,950 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5.25%, 3/15/21 100,000 103,500 Cinemark USA, Inc. company guaranty sr. unsec. notes 5.125%, 12/15/22 72,000 73,800 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4.875%, 6/1/23 25,000 25,125 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7.625%, 3/15/20 136,000 134,470 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/22 362,000 376,933 Dakota Merger Sub, Inc. 144A sr. notes 7.75%, 9/1/23 235,000 235,294 Dakota Merger Sub, Inc. 144A sr. unsec. notes 10.75%, 9/1/24 95,000 93,100 Dollar Tree, Inc. company guaranty sr. unsec. unsub. notes 5.75%, 3/1/23 65,000 69,956 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7.00%, 8/1/23 230,000 244,088 Fiat Chryslet Automobiles NV sr. unsec. unsub. notes 5.25%, 4/15/23 (Italy) 200,000 205,750 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3.20%, 7/6/21 136,000 137,670 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45%, 4/10/22 136,000 137,946 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4.875%, 11/1/20 175,000 188,563 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 4/15/26 70,000 75,250 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6.625%, 7/25/22 (Canada) CAD 260,000 207,592 Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 5/15/24 $145,000 148,806 Hilton Domestic Operating Co., Inc. 144A sr. unsec. sub. notes 4.25%, 9/1/24 30,000 30,600 Howard Hughes Corp. (The) 144A sr. unsec. notes 6.875%, 10/1/21 357,000 375,296 iHeartCommunications, Inc. company guaranty sr. notes 9.00%, 12/15/19 288,000 227,880 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5.875%, 3/15/21 122,000 127,338 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8.125%, 10/1/19 173,000 188,570 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65%, 6/1/20 31,000 31,074 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9.75%, 10/15/19 ‡‡ 120,000 117,000 38Master Intermediate Income Trust Principal CORPORATE BONDS AND NOTES (33.8%)* cont . amount Value Consumer cyclicals cont . L Brands, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/21 $197,000 $227,289 L Brands, Inc. company guaranty sr. unsec. sub. notes 5.625%, 2/15/22 85,000 94,988 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.875%, 2/1/22 55,000 57,269 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.375%, 1/15/24 140,000 147,000 Lear Corp. company guaranty sr. unsec. notes 5.25%, 1/15/25 25,000 27,063 Lear Corp. company guaranty sr. unsec. unsub. notes 5.375%, 3/15/24 55,000 59,056 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 11/15/22 89,000 91,893 LIN Television Corp. company guaranty sr. unsec. unsub. notes 5.875%, 11/15/22 73,000 76,468 Masonite International Corp. 144A company guaranty sr. unsec. notes 5.625%, 3/15/23 80,000 84,400 Mattamy Group Corp. 144A sr. unsec. notes 6.50%, 11/15/20 (Canada) 234,000 233,269 MGM Resorts International company guaranty sr. unsec. notes 6.75%, 10/1/20 175,000 196,000 MGM Resorts International company guaranty sr. unsec. notes 5.25%, 3/31/20 28,000 29,820 MGM Resorts International company guaranty sr. unsec. unsub. notes 6.625%, 12/15/21 147,000 165,191 Navistar International Corp. company guaranty sr. unsec. notes 8.25%, 11/1/21 103,000 102,485 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.75%, 10/15/21 ‡‡ 425,000 333,625 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.00%, 10/15/21 95,000 79,325 Nexstar Escrow Corp. 144A company guaranty sr. unsec. notes 5.625%, 8/1/24 155,000 155,388 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5.50%, 10/1/21 (Luxembourg) 258,000 269,610 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.875%, 3/15/25 135,000 141,750 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.625%, 2/15/24 94,000 97,760 Owens Corning company guaranty sr. unsec. notes 4.20%, 12/1/24 129,000 136,986 Penn National Gaming, Inc. sr. unsec. sub. notes 5.875%, 11/1/21 222,000 229,215 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.75%, 10/1/22 192,000 199,200 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.50%, 5/15/26 57,000 56,858 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.375%, 12/1/24 124,000 124,620 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 3/1/26 180,000 189,000 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 2/1/25 180,000 181,125 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 6/15/23 134,000 136,178 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 6.125%, 8/15/21 195,000 200,363 Master Intermediate Income Trust 39 Principal CORPORATE BONDS AND NOTES (33.8%)* cont . amount Value Consumer cyclicals cont . ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12.125%, 9/1/18 $240,000 $245,700 Sabre GLBL, Inc. 144A company guaranty sr. notes 5.375%, 4/15/23 155,000 159,263 Scientific Games International, Inc. company guaranty sr. unsec. notes 10.00%, 12/1/22 530,000 488,925 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6.25%, 9/1/20 50,000 38,500 Scientific Games International, Inc. 144A company guaranty sr. notes 7.00%, 1/1/22 150,000 158,625 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 8/1/24 360,000 368,100 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6.00%, 7/15/24 117,000 124,313 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5.25%, 1/15/21 295,000 304,588 Spectrum Brands, Inc. company guaranty sr. unsec. notes 5.75%, 7/15/25 105,000 113,400 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6.625%, 11/15/22 10,000 10,825 Standard Industries, Inc. 144A sr. unsec. notes 6.00%, 10/15/25 45,000 48,150 Standard Industries, Inc. 144A sr. unsec. notes 5.375%, 11/15/24 220,000 226,600 Standard Industries, Inc./NJ 144A sr. unsec. notes 5.125%, 2/15/21 20,000 21,000 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6.375%, 6/1/21 183,000 183,000 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5.25%, 4/15/21 326,000 336,595 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 3/1/24 70,000 71,925 Tempur Sealy International, Inc. 144A company guaranty sr. unsec. unsub. bonds 5.50%, 6/15/26 80,000 82,400 Thomas Cook Finance PLC 144A company guaranty sr. unsec. bonds 6.75%, 6/15/21 (United Kingdom) EUR 250,000 286,513 Tribune Media Co. company guaranty sr. unsec. notes 5.875%, 7/15/22 $185,000 187,197 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8.50%, 5/15/21 44,000 45,540 Wolverine World Wide, Inc. 144A company guaranty sr. unsec. bonds 5.00%, 9/1/26 101,000 102,010 Consumer staples (1.5%) 1011/New Red Finance, Inc. 144A company guaranty notes 6.00%, 4/1/22 (Canada) 340,000 356,150 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4.625%, 1/15/22 (Canada) 125,000 130,000 AMN Healthcare, Inc. 144A company guaranty sr. unsec. notes 5.125%, 10/1/24 45,000 45,450 Ashtead Capital, Inc. 144A company guaranty notes 6.50%, 7/15/22 455,000 478,319 Ashtead Capital, Inc. 144A company guaranty notes 5.625%, 10/1/24 200,000 210,750 BlueLine Rental Finance Corp. 144A notes 7.00%, 2/1/19 138,000 120,405 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8.00%, 2/15/22 105,000 104,606 40Master Intermediate Income Trust Principal CORPORATE BONDS AND NOTES (33.8%)* cont . amount Value Consumer staples cont . Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11.00%, 3/15/21 $402,000 $425,115 Constellation Brands, Inc. company guaranty sr. unsec. notes 4.25%, 5/1/23 50,000 52,875 Constellation Brands, Inc. company guaranty sr. unsec. notes 3.75%, 5/1/21 255,000 268,706 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6.00%, 5/1/22 90,000 103,388 Dean Foods Co. 144A company guaranty sr. unsec. notes 6.50%, 3/15/23 145,000 154,063 JBS USA Lux SA/JBS USA Finance, Inc. 144A sr. unsec. notes 8.25%, 2/1/20 (Brazil) 67,000 69,094 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.25%, 6/1/26 130,000 137,475 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.00%, 6/1/24 130,000 135,850 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10.25%, 1/1/18 34,000 34,721 Landry’s, Inc. 144A sr. unsec. notes 6.75%, 10/15/24 95,000 96,663 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5.75%, 3/15/25 86,000 88,580 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5.375%, 12/15/21 140,000 144,900 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5.75%, 2/15/21 240,000 244,800 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 6.25%, 8/1/24 73,000 75,373 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6.125%, 4/1/23 240,000 259,001 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9.75%, 2/1/19 ‡‡ 40,520 21,070 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5.375%, 10/1/22 195,000 221,569 Energy (8.0%) Antero Resources Corp. company guaranty sr. unsec. notes 5.625%, 6/1/23 78,000 79,463 Antero Resources Corp. company guaranty sr. unsec. sub. notes 5.125%, 12/1/22 90,000 90,675 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5.375%, 11/1/21 192,000 194,160 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6.00%, 10/1/22 48,000 44,520 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6.00%, 4/1/21 65,000 60,938 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.625%, 6/1/24 (Canada) 125,000 101,875 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.125%, 6/1/21 (Canada) 18,000 14,783 California Resources Corp. 144A company guaranty notes 8.00%, 12/15/22 316,000 210,140 CHC Helicopter SA company guaranty sr. notes 9.25%, 10/15/20 (Canada) (In default) † 90,000 43,650 Master Intermediate Income Trust 41 Principal CORPORATE BONDS AND NOTES (33.8%)* cont . amount Value Energy cont . Chesapeake Energy Corp. 144A company guaranty notes 8.00%, 12/15/22 $187,000 $189,571 Concho Resources, Inc. company guaranty sr. unsec. notes 5.50%, 4/1/23 193,000 199,273 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/22 88,000 91,300 Continental Resources, Inc. company guaranty sr. unsec. notes 3.80%, 6/1/24 110,000 100,650 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6.375%, 8/15/21 35,000 26,075 Denbury Resources, Inc. 144A company guaranty notes 9.00%, 5/15/21 185,000 193,788 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9.375%, 5/1/20 403,000 286,130 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9.25%, 4/23/19 (Russia) 647,000 744,050 Halcon Resources Corp. 144A company guaranty notes 8.625%, 2/1/20 93,000 93,233 Holly Energy Partners LP/Holly Energy Finance Corp. 144A company guaranty sr. unsec. notes 6.00%, 8/1/24 156,000 160,485 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 6.75%, 3/1/21 (In default) † 20,000 5,400 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7.375%, 5/1/22 189,000 195,379 Laredo Petroleum, Inc. company guaranty sr. unsec. sub. notes 5.625%, 1/15/22 140,000 135,800 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12.00%, 12/15/20 (In default) † 440,000 213,400 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. notes 10.375%, 2/15/17 (Canada) F 80,000 4 MEG Energy Corp. 144A company guaranty sr. unsec. notes 7.00%, 3/31/24 (Canada) 47,000 37,130 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6.50%, 3/15/21 (Canada) 92,000 75,095 Newfield Exploration Co. sr. unsec. unsub. notes 5.75%, 1/30/22 329,000 338,870 Newfield Exploration Co. sr. unsec. unsub. notes 5.375%, 1/1/26 105,000 105,263 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6.875%, 1/15/23 86,000 82,130 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 3/15/22 285,000 272,888 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.875%, 5/3/22 (Indonesia) 925,000 996,822 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.30%, 5/20/23 (Indonesia) 200,000 209,769 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.75%, 5/23/26 (Brazil) 1,225,000 1,353,625 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.375%, 5/23/21 (Brazil) 422,000 459,980 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 2,398,000 2,332,055 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 5.375%, 1/27/21 (Brazil) 625,000 618,125 42Master Intermediate Income Trust Principal CORPORATE BONDS AND NOTES (33.8%)* cont . amount Value Energy cont . Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4.875%, 3/17/20 (Brazil) $1,045,000 $1,047,613 Petroleos de Venezuela SA company guaranty sr. unsec. bonds Ser. REGS, 6.00%, 11/15/26 (Venezuela) 727,000 305,267 Petroleos de Venezuela SA sr. unsec. notes 5.125%, 10/28/16 (Venezuela) 2,724,000 2,642,280 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 8.00%, 5/3/19 (Mexico) 1,535,000 1,729,178 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 2,285,000 2,215,993 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 11/15/23 84,000 76,440 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 7/15/22 26,000 23,920 Sabine Pass Liquefaction, LLC sr. notes 6.25%, 3/15/22 100,000 109,375 Sabine Pass Liquefaction, LLC sr. notes 5.75%, 5/15/24 315,000 339,019 Sabine Pass Liquefaction, LLC sr. notes 5.625%, 4/15/23 100,000 106,750 Sabine Pass Liquefaction, LLC 144A sr. bonds 5.00%, 3/15/27 120,000 123,000 Samson Investment Co. company guaranty sr. unsec. notes 9.75%, 2/15/20 (In default) † 415,000 16,600 SandRidge Energy, Inc. 144A company guaranty notes 8.75%, 6/1/20 (In default) † 166,000 59,760 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8.25%, 5/15/20 (Canada) 155,000 165,269 Seventy Seven Energy, Inc. sr. unsec. notes 6.50%, 7/15/22 F 20,000 2 SM Energy Co. sr. unsec. notes 6.50%, 11/15/21 131,000 133,948 SM Energy Co. sr. unsec. sub. notes 5.00%, 1/15/24 91,000 85,540 SM Energy Co. sr. unsec. unsub. notes 6.50%, 1/1/23 39,000 39,390 SM Energy Co. sr. unsec. unsub. notes 6.125%, 11/15/22 235,000 235,000 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. bonds 5.375%, 2/1/27 95,000 95,594 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. notes 5.125%, 2/1/25 45,000 45,056 Tervita Corp. 144A company guaranty sr. notes 9.00%, 11/15/18 (Canada) CAD 46,000 33,309 Tervita Corp. 144A sr. notes 8.00%, 11/15/18 (Canada) $55,000 54,450 Tervita Corp. 144A sr. unsec. notes 10.875%, 2/15/18 (Canada) (In default) † 45,000 5,850 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6.75%, 7/15/22 (In default) † 30,000 6,600 Unit Corp. company guaranty sr. unsec. sub. notes 6.625%, 5/15/21 47,000 39,950 Whiting Petroleum Corp. company guaranty sr. unsec. sub. notes 6.50%, 10/1/18 120,000 118,200 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6.125%, 7/15/22 145,000 150,544 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4.875%, 5/15/23 203,000 205,284 WPX Energy, Inc. sr. unsec. notes 8.25%, 8/1/23 48,000 51,600 WPX Energy, Inc. sr. unsec. notes 7.50%, 8/1/20 199,000 210,443 WPX Energy, Inc. sr. unsec. unsub. notes 6.00%, 1/15/22 204,000 203,618 Master Intermediate Income Trust 43 Principal CORPORATE BONDS AND NOTES (33.8%)* cont . amount Value Financials (4.3%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5.375%, 8/1/22 $336,000 $327,600 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 9/15/20 565,000 642,688 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 95,000 99,394 CBRE Services, Inc. company guaranty sr. unsec. notes 5.25%, 3/15/25 75,000 80,385 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 3/15/23 137,000 144,304 CIT Group, Inc. sr. unsec. notes 3.875%, 2/19/19 65,000 66,381 CIT Group, Inc. sr. unsec. sub. notes 5.00%, 8/1/23 110,000 116,600 CIT Group, Inc. sr. unsec. unsub. notes 5.375%, 5/15/20 135,000 144,281 CIT Group, Inc. sr. unsec. unsub. notes 5.00%, 8/15/22 130,000 138,125 CIT Group, Inc. 144A sr. unsec. notes 6.625%, 4/1/18 205,000 217,556 CIT Group, Inc. 144A sr. unsec. notes 5.50%, 2/15/19 165,000 174,694 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 294,000 291,795 Credit Acceptance Corp. company guaranty sr. unsec. notes 6.125%, 2/15/21 344,000 345,720 DFC Finance Corp. 144A company guaranty sr. notes 10.50%, 6/15/20 125,000 78,750 E*Trade Financial Corp. sr. unsec. unsub. notes 5.375%, 11/15/22 119,000 126,849 E*Trade Financial Corp. sr. unsec. unsub. notes 4.625%, 9/15/23 160,000 165,600 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5.25%, 5/1/25 R 160,000 159,800 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8.125%, 7/15/19 ‡‡ 68,000 66,300 HUB International, Ltd. 144A sr. unsec. notes 7.875%, 10/1/21 205,000 209,100 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5.875%, 2/1/22 215,000 206,400 International Lease Finance Corp. sr. unsec. unsub. notes 5.875%, 8/15/22 15,000 16,669 iStar, Inc. sr. unsec. notes 5.00%, 7/1/19 R 55,000 54,856 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7.875%, 10/1/20 80,000 81,296 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6.50%, 7/1/21 213,000 208,740 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6.75%, 12/15/19 102,000 107,228 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7.25%, 12/15/21 118,000 124,195 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6.75%, 6/15/21 245,000 247,144 Royal Bank of Scotland Group PLC unsec. sub. bonds 5.125%, 5/28/24 (United Kingdom) 100,000 100,106 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 7.75%, 5/29/18 (Russia) 2,750,000 2,943,182 Sberbank of Russia Via SB Capital SA 144A sr. unsec. notes 6.125%, 2/7/22 (Russia) 325,000 358,313 Sberbank of Russia Via SB Capital SA 144A sr. unsec. unsub. notes 4.95%, 2/7/17 (Russia) 500,000 504,982 44Master Intermediate Income Trust Principal CORPORATE BONDS AND NOTES (33.8%)* cont . amount Value Financials cont . Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 6.00%, 6/1/20 $590,000 $604,013 Springleaf Finance Corp. sr. unsec. unsub. notes 5.25%, 12/15/19 105,000 107,231 Stearns Holdings, Inc. 144A company guaranty sr. notes 9.375%, 8/15/20 185,000 180,144 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8.50%, 9/15/18 70,000 52,150 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 6/15/24 156,000 162,240 USI, Inc./NY 144A sr. unsec. notes 7.75%, 1/15/21 199,000 201,985 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6.875%, 5/29/18 (Russia) 979,000 1,037,810 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95%, 10/17/22 (Russia) 200,000 213,500 Wayne Merger Sub, LLC 144A sr. unsec. notes 8.25%, 8/1/23 91,000 92,479 Health care (2.4%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6.125%, 3/15/21 195,000 201,338 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5.125%, 7/1/22 85,000 84,150 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7.875%, 9/1/23 192,000 183,360 Centene Corp. sr. unsec. unsub. notes 6.125%, 2/15/24 175,000 189,875 Centene Corp. sr. unsec. unsub. notes 5.625%, 2/15/21 55,000 58,300 Centene Corp. sr. unsec. unsub. notes 4.75%, 5/15/22 130,000 134,225 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6.875%, 2/1/22 183,000 157,380 Concordia International Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/23 (Canada) 274,000 175,360 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6.625%, 5/15/22 240,000 211,800 DPx Holdings BV 144A sr. unsec. sub. notes 7.50%, 2/1/22 (Netherlands) 208,000 219,960 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5.375%, 1/15/23 165,000 146,438 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6.00%, 7/15/23 (Ireland) 400,000 365,000 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6.25%, 10/15/22 158,000 161,555 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 113,000 120,063 HCA, Inc. company guaranty sr. notes 6.50%, 2/15/20 758,000 841,380 HCA, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 2/15/22 55,000 63,113 HCA, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 2/1/25 50,000 51,625 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6.375%, 8/1/23 160,000 166,400 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sr. notes 7.875%, 2/15/21 69,000 74,693 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5.50%, 4/15/25 (Luxembourg) 143,000 135,493 Master Intermediate Income Trust 45 Principal CORPORATE BONDS AND NOTES (33.8%)* cont . amount Value Health care cont . MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5.25%, 12/1/23 $70,000 $73,588 Molina Healthcare, Inc. company guaranty sr. unsec. notes 5.375%, 11/15/22 120,000 123,900 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 R 130,000 136,656 Service Corp. International/US sr. unsec. notes 5.375%, 1/15/22 249,000 258,960 Service Corp. International/US sr. unsec. unsub. notes 5.375%, 5/15/24 498,000 527,880 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6.50%, 5/15/23 96,000 99,840 Tenet Healthcare Corp. company guaranty sr. bonds 4.50%, 4/1/21 35,000 35,219 Tenet Healthcare Corp. company guaranty sr. bonds 4.375%, 10/1/21 98,000 97,510 Tenet Healthcare Corp. company guaranty sr. FRN 4.35%, 6/15/20 170,000 170,867 Tenet Healthcare Corp. company guaranty sr. notes 6.25%, 11/1/18 355,000 379,850 Tenet Healthcare Corp. company guaranty sr. sub. notes 6.00%, 10/1/20 231,000 244,283 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.375%, 10/15/20 23,000 21,563 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.125%, 4/15/25 160,000 137,800 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.875%, 5/15/23 179,000 154,388 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.625%, 12/1/21 35,000 31,238 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.50%, 3/1/23 85,000 72,675 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.375%, 3/15/20 149,000 137,825 Technology (1.5%) Avaya, Inc. 144A company guaranty notes 10.50%, 3/1/21 54,000 11,880 Avaya, Inc. 144A company guaranty sr. notes 7.00%, 4/1/19 466,000 343,675 Black Knight InfoServ, LLC/Black Knight Lending Solutions, Inc. company guaranty sr. unsec. notes 5.75%, 4/15/23 161,000 169,654 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6.00%, 6/15/25 226,000 240,973 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 258,000 283,761 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 195,000 208,934 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7.00%, 12/1/23 200,000 211,500 First Data Corp. 144A notes 5.75%, 1/15/24 190,000 195,225 First Data Corp. 144A sr. notes 5.375%, 8/15/23 165,000 169,950 Infor Software Parent LLC/Infor Software Parent, Inc. 144A company guaranty sr. unsec. notes 7.125%, 5/1/21 ‡‡ 245,000 237,650 Infor US, Inc. company guaranty sr. unsec. notes 6.50%, 5/15/22 228,000 230,850 Infor US, Inc. 144A company guaranty sr. notes 5.75%, 8/15/20 57,000 59,850 46 Master Intermediate Income Trust Principal CORPORATE BONDS AND NOTES (33.8%)* cont . amount Value Technology cont . Iron Mountain, Inc. company guaranty sr. unsec. notes 6.00%, 8/15/23 R $185,000 $197,488 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6.00%, 10/1/20 R 75,000 79,125 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 2/15/22 185,000 188,700 Micron Technology, Inc. 144A sr. notes 7.50%, 9/15/23 39,000 43,319 NXP BV/NXP Funding, LLC 144A Company guaranty sr. unsec. notes 4.625%, 6/1/23 (Netherlands) 215,000 235,156 Techem Energy Metering Service GmbH & Co. KG 144A company guaranty sr. unsec. sub. notes 7.875%, 10/1/20 (Germany) EUR 200,000 233,949 Trionista TopCo GmbH 144A company guaranty sr. unsec. sub. notes 6.875%, 4/30/21 (Germany) EUR 265,000 312,545 Zebra Technologies Corp. sr. unsec. unsub. bonds 7.25%, 10/15/22 $217,000 235,174 Transportation (0.2%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6.375%, 5/15/23 205,000 198,338 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6.375%, 4/1/23 385,000 388,850 Utilities and power (1.7%) AES Corp./Virginia (The) sr. unsec. notes 5.50%, 4/15/25 665,000 684,950 AES Corp./Virginia (The) sr. unsec. notes 4.875%, 5/15/23 70,000 70,700 AES Corp./Virginia (The) sr. unsec. unsub. notes 7.375%, 7/1/21 135,000 154,913 Boardwalk Pipelines LP company guaranty sr. unsec. unsub. bonds 5.95%, 6/1/26 60,000 66,073 Calpine Corp. sr. unsec. sub. notes 5.75%, 1/15/25 340,000 335,750 Calpine Corp. 144A company guaranty sr. notes 6.00%, 1/15/22 45,000 47,138 Calpine Corp. 144A company guaranty sr. sub. notes 5.875%, 1/15/24 35,000 36,969 Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 6.875%, 7/30/19 (Brazil) 350,000 368,379 Dynegy, Inc. company guaranty sr. unsec. notes 7.375%, 11/1/22 20,000 19,750 Dynegy, Inc. company guaranty sr. unsec. notes 6.75%, 11/1/19 428,000 438,700 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7.625%, 11/1/24 10,000 9,820 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8.625%, 1/15/22 247,000 305,169 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11.75%, 3/1/22 (In default) † 138,850 170,785 Energy Transfer Equity LP company guaranty sr. notes 7.50%, 10/15/20 185,000 203,038 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 90,000 93,375 GenOn Energy, Inc. sr. unsec. sub. notes 9.875%, 10/15/20 142,000 105,790 Hiland Partners Holdings, LLC/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 7.25%, 10/1/20 150,000 155,438 Hiland Partners Holdings, LLC/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.50%, 5/15/22 45,000 46,800 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7.875%, 5/15/21 267,000 279,015 Master Intermediate Income Trust 47 Principal CORPORATE BONDS AND NOTES (33.8%)* cont . amount Value Utilities and power cont . NRG Energy, Inc. 144A company guaranty sr. unsec. bonds 6.625%, 1/15/27 $176,000 $172,480 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/26 122,000 124,135 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5.00%, 10/1/22 85,000 89,713 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.875%, 3/1/22 170,000 187,455 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.50%, 4/15/23 120,000 123,887 Southern Star Central Corp. 144A sr. unsec. notes 5.125%, 7/15/22 199,000 200,493 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11.50%, 10/1/20 (In default) † 90,000 27,450 Total corporate bonds and notes (cost $88,354,319) FOREIGN GOVERNMENT AND AGENCY Principal BONDS AND NOTES (8.8%)* amount Value Argentina (Republic of) 144A sr. unsec. notes 7.50%, 4/22/26 (Argentina) $908,000 $1,022,711 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4.875%, 1/22/21 (Brazil) 420,000 447,300 Brazil (Federal Republic of) sr. unsec. unsub. notes 10.00%, 1/1/17 (Brazil) (units) BRL 2,850 890,498 Buenos Aires (Province of) 144A sr. unsec. notes 9.125%, 3/16/24 (Argentina) $2,110,000 2,358,113 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10.875%, 1/26/21 (Argentina) 1,399,000 1,622,840 Cordoba (Province of) 144A sr. unsec. unsub. notes 7.125%, 6/10/21 (Argentina) 1,067,000 1,120,350 Croatia (Republic of) 144A sr. unsec. unsub. notes 6.375%, 3/24/21 (Croatia) 265,000 298,178 Croatia (Republic of) 144A sr. unsec. unsub. notes 6.25%, 4/27/17 (Croatia) 225,000 230,344 Croatia (Republic of) 144A sr. unsec. unsub. notes 6.00%, 1/26/24 (Croatia) 200,000 230,000 Dominican (Republic of) 144A sr. unsec. unsub. bonds 5.50%, 1/27/25 (Dominican Republic) 725,000 768,500 Egypt (Government of) 144A sr. unsec. notes 5.875%, 6/11/25 (Egypt) 420,000 399,134 Hellenic (Republic of) sr. unsec. notes 3.375%, 7/17/17 (Greece) EUR 2,157,000 2,366,656 Hellenic (Republic of) sr. unsec. unsub. bonds 4.75%, 4/17/19 (Greece) EUR 43,000 43,899 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/28 (Greece) †† EUR 680,000 510,286 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/26 (Greece) †† EUR 947,000 747,168 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/24 (Greece) †† EUR 7,113,992 5,813,766 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/23 (Greece) †† EUR 2,140,000 1,800,379 48Master Intermediate Income Trust FOREIGN GOVERNMENT AND AGENCY Principal BONDS AND NOTES (8.8%)* cont . amount Value Indonesia (Republic of) 144A sr. unsec. notes 4.75%, 1/8/26 (Indonesia) $200,000 $223,500 Indonesia (Republic of) 144A sr. unsec. unsub. notes 3.375%, 4/15/23 (Indonesia) 560,000 578,200 Russia (Federation of) 144A sr. unsec. notes 4.50%, 4/4/22 (Russia) 200,000 215,504 Russia (Federation of) 144A sr. unsec. unsub. bonds 12.75%, 6/24/28 (Russia) 750,000 1,350,000 Ukraine (Government of) 144A unsec. notes 7.75%, 9/1/27 (Ukraine) 168,000 157,954 Total foreign government and agency bonds and notes (cost $24,034,811) Principal SENIOR LOANS (1.8%)* c amount Value Academy, Ltd. bank term loan FRN Ser. B, 5.00%, 7/2/22 $233,176 $227,736 Asurion, LLC bank term loan FRN 8.50%, 3/3/21 139,000 137,923 Avaya, Inc. bank term loan FRN Ser. B6, 6.50%, 3/31/18 136,799 103,369 Avaya, Inc. bank term loan FRN Ser. B7, 6.25%, 5/29/20 220,457 161,692 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.25%, 3/1/17 501,414 547,168 Caesars Growth Properties Holdings, LLC bank term loan FRN 6.25%, 5/8/21 394,150 388,607 Cortes NP Acquistion Corp. bank term loan FRN Ser. B, 6.00%, 9/29/23 50,000 48,500 CPG International, Inc. bank term loan FRN Ser. B, 4.75%, 9/30/20 36,915 36,961 DPx Holdings BV bank term loan FRN Ser. B, 4.25%, 3/11/21 117,300 117,104 EP Energy, LLC bank term loan FRN 9.75%, 6/30/21 40,000 39,200 Gates Global, LLC/Gates Global Co. bank term loan FRN 4.25%, 7/6/21 90,436 88,983 Getty Images, Inc. bank term loan FRN Ser. B, 4.75%, 10/18/19 207,607 173,871 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.274%, 1/30/19 323,000 247,230 Jeld-Wen, Inc. bank term loan FRN 5.25%, 10/15/21 158,388 159,229 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4.75%, 7/1/22 103,950 104,470 Kraton Polymers, LLC/Kraton Polymers Capital Corp. bank term loan FRN Ser. B, 6.00%, 1/6/22 270,000 271,730 MEG Energy Corp. bank term loan FRN Ser. B, 3.75%, 3/31/20 129,321 119,687 Navistar, Inc. bank term loan FRN Ser. B, 6.50%, 8/7/20 163,763 163,814 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4.25%, 10/25/20 188,918 174,210 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4.75%, 6/30/21 78,200 76,538 Petco Animal Supplies, Inc. bank term loan FRN Ser. B1, 5.00%, 1/26/23 149,250 150,432 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4.25%, 9/7/23 185,000 185,396 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4.25%, 2/5/23 145,000 145,379 ROC Finance, LLC bank term loan FRN 5.00%, 6/20/19 339,000 331,373 Talbots, Inc. (The) bank term loan FRN 9.50%, 3/19/21 59,961 55,564 Talbots, Inc. (The) bank term loan FRN 5.50%, 3/19/20 118,001 115,051 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.998%, 10/10/17 496,516 144,067 Master Intermediate Income Trust 49 Principal SENIOR LOANS (1.8%)* c cont . amount Value Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.998%, 10/10/17 $5,096 $1,479 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 5.25%, 8/5/20 101,331 101,261 Total senior loans (cost $5,126,774) PURCHASED SWAP OPTIONS OUTSTANDING (0.2%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 $3,987,800 $6,061 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 3,987,800 1,117 Goldman Sachs International 1.515/3 month USD-LIBOR-BBA/Nov-26 Nov-16/1.515 23,666,300 257,489 (1.9975)/3 month USD-LIBOR-BBA/Dec-46 Dec-16/1.9975 11,403,300 161,243 1.023/3 month USD-LIBOR-BBA/Nov-18 Nov-16/1.023 45,613,200 63,402 JPMorgan Chase Bank N.A. (1.639)/3 month USD-LIBOR-BBA/Nov-26 Nov-16/1.639 20,727,800 81,253 Total purchased swap options outstanding (cost $1,190,296) Expiration date/strike Contract PURCHASED OPTIONS OUTSTANDING (0.1%)* price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Call) Oct-16/$100.89 $11,000,000 $25,080 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Call) Oct-16/100.97 4,000,000 7,400 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Oct-16/103.77 61,000,000 161,040 Total purchased options outstanding (cost $251,094) Principal CONVERTIBLE BONDS AND NOTES (0.1%)* amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3.00%, 11/15/16 R $100,000 $100,750 Navistar International Corp. cv. sr. unsec. sub. bonds 4.50%, 10/15/18 69,000 65,291 Total convertible bonds and notes (cost $156,274) COMMON STOCKS (0.1%)* Shares Value Halcon Resources Corp. † 11,307 $106,060 Lone Pine Resources, Inc. Class A (Canada) † F 9,978 100 Milagro Oil & Gas, Inc. (Units) F 73 46,052 Prairie Provident Resources, Inc. (Canada) † 4,658 3,124 Seventy Seven Energy, Inc. † 31 584 Tribune Media Co. Class 1C F 40,066 10,017 Total common stocks (cost $218,409) 50 Master Intermediate Income Trust Expiration Strike WARRANTS (0.0%)* † date price Warrants Value Halcon Resources Corp. 9/9/20 $14.04 3,071 $7,033 Seventy Seven Energy, Inc. 8/1/21 23.82 172 404 Total warrants (cost $688) Principal amount/ SHORT-TERM INVESTMENTS (6.3%)* shares Value Putnam Short Term Investment Fund 0.51% L Shares 9,455,363 $9,455,363 State Street Institutional Liquid Reserves Fund Trust Class 0.34% P 160,000 160,000 U.S. Treasury Bills 0.286%, 12/1/16 § $310,000 309,908 U.S. Treasury Bills 0.294%, 11/25/16 ∆ § 1,802,000 1,801,560 U.S. Treasury Bills 0.256%, 11/17/16 ∆ § 678,000 677,852 U.S. Treasury Bills 0.291%, 11/10/16 # ∆ § 3,816,000 3,815,206 U.S. Treasury Bills 0.236%, 10/20/16 ∆ § 237,000 236,985 Total short-term investments (cost $16,455,953) TOTAL INVESTMENTS Total investments (cost $465,019,723) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Master Intermediate Income Trust 51 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2015 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $263,234,018. † This security is non-income-producing. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). i This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $133,756,763 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. 52 Master Intermediate Income Trust DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 87.9% Mexico 1.0% Greece 2.5 Canada 0.8 Brazil 1.7 Venezuela 0.6 Russia 1.6 Other 2.6 Argentina 1.3 Total 100.0% FORWARD CURRENCY CONTRACTS at 9/30/16 (aggregate face value $150,974,594) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/19/16 $2,103,168 $2,004,834 $98,334 British Pound Sell 12/21/16 1,143,493 1,170,636 27,143 Canadian Dollar Buy 10/19/16 166,034 166,308 (274) Canadian Dollar Sell 10/19/16 166,034 167,991 1,957 Euro Buy 12/21/16 1,217,151 1,212,565 4,586 Hong Kong Dollar Sell 11/16/16 1,310,360 1,310,489 129 Japanese Yen Buy 11/16/16 1,079,090 1,085,372 (6,282) Mexican Peso Buy 10/19/16 1,250,761 1,300,564 (49,803) Mexican Peso Sell 10/19/16 1,250,761 1,292,181 41,420 New Zealand Dollar Sell 10/19/16 188,401 209,298 20,897 Norwegian Krone Sell 12/21/16 1,277,686 1,240,202 (37,484) Swedish Krona Sell 12/21/16 1,545,303 1,553,916 8,613 Barclays Bank PLC Australian Dollar Buy 10/19/16 1,488,849 1,441,151 47,698 British Pound Sell 12/21/16 1,085,072 1,109,708 24,636 Canadian Dollar Buy 10/19/16 2,729,795 2,761,970 (32,175) Canadian Dollar Sell 10/19/16 2,729,795 2,749,560 19,765 Euro Buy 12/21/16 767,314 767,788 (474) Japanese Yen Sell 11/16/16 598,313 570,977 (27,336) New Zealand Dollar Buy 10/19/16 680,181 678,799 1,382 New Zealand Dollar Sell 10/19/16 680,181 665,460 (14,721) Swiss Franc Buy 12/21/16 8,274 8,445 (171) Citibank, N.A. Australian Dollar Buy 10/19/16 1,332,229 1,293,355 38,874 Brazilian Real Sell 1/3/17 868,806 866,931 (1,875) British Pound Sell 12/21/16 144,495 147,743 3,248 Canadian Dollar Buy 10/19/16 1,631,900 1,635,634 (3,734) Canadian Dollar Sell 10/19/16 1,631,900 1,654,527 22,627 Euro Buy 12/21/16 985,017 983,211 1,806 Mexican Peso Buy 10/19/16 78,688 82,438 (3,750) New Zealand Dollar Buy 10/19/16 146,995 97,223 49,772 South African Rand Buy 10/19/16 1,362,869 1,245,589 117,280 South African Rand Sell 10/19/16 1,362,869 1,318,913 (43,956) Swedish Krona Sell 12/21/16 1,310,905 1,309,693 (1,212) Master Intermediate Income Trust53 FORWARD CURRENCY CONTRACTS at 9/30/16 (aggregate face value $150,974,594) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International Australian Dollar Buy 10/19/16 $1,332,612 $1,301,912 $30,700 Australian Dollar Sell 10/19/16 1,332,612 1,334,497 1,885 Canadian Dollar Sell 10/19/16 3,127,040 3,169,844 42,804 Euro Sell 12/21/16 1,229,437 1,220,101 (9,336) Hong Kong Dollar Sell 11/16/16 1,001,424 1,001,594 170 Japanese Yen Sell 11/16/16 1,328,374 1,318,769 (9,605) New Zealand Dollar Buy 10/19/16 3,067,183 3,003,752 63,431 New Zealand Dollar Sell 10/19/16 3,067,183 3,008,682 (58,501) Swedish Krona Sell 12/21/16 2,135,799 2,124,267 (11,532) Deutsche Bank AG Australian Dollar Buy 10/4/16 1,372,885 1,363,206 9,679 Australian Dollar Sell 10/4/16 1,372,885 1,350,361 (22,524) Euro Buy 10/4/16 1,157,162 1,159,818 (2,656) Euro Sell 10/4/16 1,157,162 1,152,630 (4,532) Japanese Yen Buy 10/4/16 1,296,859 1,315,800 (18,941) Japanese Yen Sell 10/4/16 1,296,859 1,303,715 6,856 Goldman Sachs International Australian Dollar Buy 10/19/16 335,430 327,097 8,333 British Pound Sell 12/21/16 1,269,163 1,295,046 25,883 Canadian Dollar Buy 10/19/16 1,259,506 1,264,099 (4,593) Euro Buy 12/21/16 5,853,280 5,809,345 43,935 Indian Rupee Buy 11/16/16 1,305,880 1,305,325 555 Indonesian Rupiah Buy 11/16/16 1,306,119 1,294,379 11,740 Japanese Yen Sell 11/16/16 1,702,273 1,684,750 (17,523) Mexican Peso Buy 10/19/16 1,251,126 1,316,633 (65,507) Mexican Peso Sell 10/19/16 1,251,126 1,286,816 35,690 New Zealand Dollar Buy 10/19/16 3,954,540 3,881,182 73,358 New Zealand Dollar Sell 10/19/16 3,954,540 3,891,674 (62,866) Russian Ruble Buy 12/21/16 1,310,424 1,255,618 54,806 South African Rand Buy 10/19/16 1,419,221 1,292,662 126,559 South African Rand Sell 10/19/16 1,419,221 1,342,734 (76,487) Swedish Krona Sell 12/21/16 1,927,720 1,925,453 (2,267) HSBC Bank USA, National Association Australian Dollar Buy 10/19/16 41,240 36,888 4,352 Canadian Dollar Buy 10/19/16 1,297,775 1,306,752 (8,977) Canadian Dollar Sell 10/19/16 1,297,775 1,308,639 10,864 Euro Sell 12/21/16 3,194,625 3,170,033 (24,592) Hong Kong Dollar Sell 11/16/16 1,308,654 1,308,876 222 New Zealand Dollar Buy 10/19/16 1,288,975 1,288,697 278 New Zealand Dollar Sell 10/19/16 1,288,975 1,275,134 (13,841) JPMorgan Chase Bank N.A. Australian Dollar Buy 10/19/16 1,950,677 1,909,980 40,697 British Pound Sell 12/21/16 1,441,440 1,476,534 35,094 Canadian Dollar Buy 10/19/16 2,474,116 2,480,322 (6,206) 54 Master Intermediate Income Trust FORWARD CURRENCY CONTRACTS at 9/30/16 (aggregate face value $150,974,594) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont . Euro Sell 12/21/16 $204,963 $181,450 $(23,513) Hong Kong Dollar Sell 11/16/16 1,337,665 1,337,942 277 Indian Rupee Buy 11/16/16 1,309,130 1,298,061 11,069 Indonesian Rupiah Sell 11/16/16 19,307 64,855 45,548 Japanese Yen Sell 11/16/16 1,426,121 1,416,199 (9,922) New Zealand Dollar Buy 10/19/16 3,484,300 3,420,996 63,304 Norwegian Krone Buy 12/21/16 196,850 174,734 22,116 Russian Ruble Buy 12/21/16 1,286,166 1,231,693 54,473 Swedish Krona Sell 12/21/16 5,055,823 5,050,565 (5,258) Swiss Franc Sell 12/21/16 33,509 33,309 (200) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/19/16 1,503,769 1,468,042 35,727 Australian Dollar Sell 10/19/16 1,503,769 1,461,747 (42,022) British Pound Sell 12/21/16 1,030,157 1,054,452 24,295 Canadian Dollar Buy 10/19/16 3,940,208 3,949,468 (9,260) Canadian Dollar Sell 10/19/16 3,940,208 3,994,981 54,773 Euro Sell 12/21/16 3,168,244 3,142,186 (26,058) Japanese Yen Buy 11/16/16 69,045 63,495 5,550 New Zealand Dollar Buy 10/19/16 1,826,454 1,827,899 (1,445) State Street Bank and Trust Co. Australian Dollar Buy 10/19/16 424,412 424,205 207 Canadian Dollar Buy 10/19/16 111,985 147,077 (35,092) Japanese Yen Sell 11/16/16 1,281,749 1,273,037 (8,712) UBS AG Australian Dollar Buy 10/19/16 37,414 8,847 28,567 British Pound Sell 12/21/16 1,736,661 1,779,141 42,480 Canadian Dollar Buy 10/19/16 1,441,320 1,465,198 (23,878) Canadian Dollar Sell 10/19/16 1,441,320 1,460,959 19,639 Euro Sell 12/21/16 1,144,433 1,141,043 (3,390) Japanese Yen Sell 11/16/16 30,017 29,993 (24) New Zealand Dollar Buy 10/19/16 1,365,384 1,335,738 29,646 New Zealand Dollar Sell 10/19/16 1,365,384 1,361,963 (3,421) WestPac Banking Corp. Australian Dollar Buy 10/19/16 1,856,338 1,812,346 43,992 Canadian Dollar Buy 10/19/16 1,121,755 1,137,092 (15,337) Canadian Dollar Sell 10/19/16 1,121,755 1,124,235 2,480 New Zealand Dollar Buy 10/19/16 674,723 660,051 14,672 New Zealand Dollar Sell 10/19/16 674,723 674,508 (215) Total Master Intermediate Income Trust55 FUTURES CONTRACTS OUTSTANDING at 9/30/16 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 29 $4,876,531 Dec-16 $(53,526) U.S. Treasury Bond Ultra 30 yr (Long) 22 4,045,250 Dec-16 (71,380) U.S. Treasury Note 5 yr (Long) 3 364,547 Dec-16 1,213 U.S. Treasury Note 10 yr (Short) 67 8,785,375 Dec-16 (18,977) U.S. Treasury Note Ultra 10 yr (Long) 8 1,153,250 Dec-16 9,093 Total WRITTEN SWAP OPTIONS OUTSTANDING at 9/30/16 (premiums $2,542,378) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 $3,987,800 $27,396 Goldman Sachs International (0.6665)/3 month USD-LIBOR-BBA/Dec-17 Dec-16/0.6665 45,613,200 4,105 2.3975/3 month USD-LIBOR-BBA/Dec-46 Dec-16/2.3975 11,403,300 17,105 1.1665/3 month USD-LIBOR-BBA/Dec-17 Dec-16/1.1665 45,613,200 46,069 (1.15)/3 month USD-LIBOR-BBA/Nov-18 Nov-16/1.15 45,613,200 61,122 1.3875/3 month USD-LIBOR-BBA/Dec-21 Dec-16/1.3875 57,016,500 147,673 (1.385)/3 month USD-LIBOR-BBA/Nov-26 Nov-16/1.385 47,332,600 244,710 JPMorgan Chase Bank N.A. (0.634)/3 month USD-LIBOR-BBA/Dec-17 Dec-16/0.634 45,613,200 3,193 1.134/3 month USD-LIBOR-BBA/Dec-17 Dec-16/1.134 45,613,200 51,999 (1.3385)/3 month USD-LIBOR-BBA/Nov-26 Nov-16/1.3385 20,727,800 89,130 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 6,568,000 500,349 Total WRITTEN OPTIONS OUTSTANDING at 9/30/16 (premiums $251,094) Expiration date/ Contract strike price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Oct-16/$100.89 $11,000,000 $18,150 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Oct-16/100.97 4,000,000 8,160 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Oct-16/103.77 61,000,000 39,650 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/16 (proceeds receivable $104,120,078) Principal Settlement Agency amount date Value Federal National Mortgage Association, 5.50%, 10/1/46 $3,000,000 10/13/16 $3,381,128 Federal National Mortgage Association, 4.50%, 10/1/46 3,000,000 10/13/16 3,285,469 Federal National Mortgage Association, 4.00%, 10/1/46 1,000,000 10/13/16 1,073,906 Federal National Mortgage Association, 3.50%, 10/1/46 49,000,000 10/13/16 51,710,311 Federal National Mortgage Association, 3.00%, 10/1/46 8,000,000 10/13/16 8,316,250 Federal National Mortgage Association, 2.50%, 10/1/46 36,000,000 10/13/16 36,337,500 Total 56 Master Intermediate Income Trust OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/16 Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. MXN 37,435,000 $— 1/1/26 1 month MXN-TIIE- 6.16% $(28,616) BANXICO MXN 22,629,000 — 1/2/26 1 month MXN-TIIE- 6.14% (19,082) BANXICO Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/16 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $6,561,500 E $(6,660) 12/21/46 3 month USD- 1.90% $145,095 LIBOR-BBA 2,882,000 (38) 9/21/26 3 month USD- 1.525% 17,546 LIBOR-BBA 52,906,000 E (135,413) 12/21/21 3 month USD- 1.30% 96,422 LIBOR-BBA 3,676,000 E (94,788) 12/21/46 3 month USD- 2.00% 81,238 LIBOR-BBA 22,282,400 (295) 9/27/26 3 month USD- 1.467% 8,734 LIBOR-BBA 39,023,700 E (32,982) 12/21/21 1.25% 3 month USD- (108,532) LIBOR-BBA 2,663,000 E (30) 9/13/26 1.295% 1 Day Interbank 6,681 Offered Rate- ICE Benchmark Administration Fixing for US Dollar 196,246,900 E (316,314) 12/21/18 1.015% 3 month USD- (193,462) LIBOR-BBA 29,013,600 E 82,565 12/21/26 1.60% 3 month USD- (226,372) LIBOR-BBA 13,966,000 E (8,303) 12/21/26 1.55% 3 month USD- (90,576) LIBOR-BBA 2,360,000 (31) 9/26/26 1.486% 3 month USD- (5,038) LIBOR-BBA 2,663,000 E (19) 9/27/26 1.353% 1 Day Interbank (155) Offered Rate- ICE Benchmark Administration Fixing for US Dollar 2,663,000 E (19) 9/28/26 1.32% 1 Day Interbank 3,978 Offered Rate- ICE Benchmark Administration Fixing for US Dollar Master Intermediate Income Trust 57 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/16 cont . Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 10,945,000 E $(8,850) 12/21/21 0.10% 6 month EUR- $11,301 EURIBOR- REUTERS CHF 4,086,000 E (4,817) 12/21/26 6 month CHF- 0.18% (44,092) LIBOR-BBA CHF 9,218,000 E 6,674 12/21/21 6 month CHF- 0.50% (32,941) LIBOR-BBA CAD 3,025,000 E (26) 9/8/26 3 month CAD-BA- 1.58% 497 CDOR CAD 3,025,000 E (26) 9/8/26 3 month CAD-BA- 1.6275% 5,683 CDOR EUR 14,179,000 E 10,837 12/21/26 6 month EUR- 0.40% 166,692 EURIBOR-REUTERS JPY 511,900,000 (30) 2/19/20 6 month JPY- 1.3975% 267,626 LIBOR-BBA SEK 16,071,000 E (774) 12/21/26 3 month SEK- 0.80% 22,125 STIBOR-SIDE AUD 24,000 E (138) 12/28/21 1.86% 6 month AUD- (110) BBR-BBSW AUD 2,330,000 E (13,299) 12/28/26 2.20% 6 month AUD- (28,332) BBR-BBSW CAD 10,565,000 E (2,801) 12/21/21 1.05% 3 month CAD-BA- (34,183) CDOR CAD 7,609,000 E 19,314 12/21/26 1.45% 3 month CAD-BA- (69,336) CDOR GBP 3,310,000 E (50) 9/8/26 1.075% 6 month GBP- (1,585) LIBOR-BBA GBP 12,056,000 E 76,683 12/21/21 0.65% 6 month GBP- (27,732) LIBOR-BBA GBP 3,156,000 E 19,137 12/21/26 0.90% 6 month GBP- (19,188) LIBOR-BBA NOK 32,359,000 E 7,236 12/21/26 1.55% 6 month NOK- (16,366) NIBOR-NIBR NOK 93,323,000 E 4,701 12/21/21 1.25% 6 month NOK- 4,993 NIBOR-NIBR NZD 17,488,000 E 73,936 12/21/21 2.30% 3 month NZD- (28,661) BBR-FRA NZD 3,104,000 E 27,608 12/21/26 2.65% 3 month NZD- (11,974) BBR-FRA SEK 47,251,000 E 19,883 12/21/21 0.10% 3 month SEK- (13,573) STIBOR-SIDE Total E Extended effective date. 58Master Intermediate Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/16 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $341,924 $— 1/12/42 4.00% (1 month Synthetic TRS Index $(2,447) USD-LIBOR) 4.00% 30 year Fannie Mae pools 128,840 — 1/12/40 4.00% (1 month Synthetic MBX Index 174 USD-LIBOR) 4.00% 30 year Fannie Mae pools 317,408 — 1/12/39 6.00% (1 month Synthetic TRS Index 42 USD-LIBOR) 6.00% 30 year Fannie Mae pools 306,426 — 1/12/40 4.00% (1 month Synthetic MBX Index 413 USD-LIBOR) 4.00% 30 year Fannie Mae pools 36,080 — 1/12/38 6.50% (1 month Synthetic TRS Index 36 USD-LIBOR) 6.50% 30 year Fannie Mae pools 159,836 — 1/12/41 5.00% (1 month Synthetic MBX Index 348 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 764,632 — 1/12/40 4.00% (1 month Synthetic MBX Index 1,030 USD-LIBOR) 4.00% 30 year Fannie Mae pools 602,456 — 1/12/40 4.50% (1 month Synthetic MBX Index (70) USD-LIBOR) 4.50% 30 year Fannie Mae pools 356,067 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (124) USD-LIBOR 6.00% 30 year Fannie Mae pools 459,094 — 1/12/41 5.00% (1 month Synthetic TRS Index (2,184) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 276,524 — 1/12/41 5.00% (1 month Synthetic TRS Index (1,316) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 350,526 — 1/12/41 5.00% (1 month Synthetic TRS Index (1,668) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 540,599 — 1/12/38 6.50% (1 month Synthetic TRS Index 545 USD-LIBOR) 6.50% 30 year Fannie Mae pools 77,546 — 1/12/38 6.50% (1 month Synthetic TRS Index 78 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,316,245 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 6,264 USD-LIBOR 5.00% 30 year Fannie Mae pools 1,108,068 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 8,103 USD-LIBOR 4.00% 30 year Fannie Mae pools Master Intermediate Income Trust 59 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/16 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont . $2,221,056 $— 1/12/41 (4.00%) 1 month Synthetic TRS Index $16,243 USD-LIBOR 4.00% 30 year Fannie Mae pools 188,178 — 1/12/43 (3.50%) 1 month Synthetic TRS Index 1,426 USD-LIBOR 3.50% 30 year Fannie Mae pools 2,432,847 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (4,409) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,661,357 — 1/12/40 5.00% (1 month Synthetic MBX Index 4,135 USD-LIBOR) 5.00% 30 year Fannie Mae pools 9,723,332 — 1/12/41 5.00% (1 month Synthetic MBX Index 25,716 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,843,348 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,723) USD-LIBOR 6.50% 30 year Fannie Mae pools EUR 2,881,000 — 9/15/17 (0.4975%) Eurostat Eurozone (6,926) HICP excluding tobacco EUR 1,441,000 — 9/15/17 (0.46%) Eurostat Eurozone (2,234) HICP excluding tobacco EUR 2,049,000 — 9/15/17 (0.435%) Eurostat Eurozone (2,026) HICP excluding tobacco Citibank, N.A. $604,132 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,598 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,294,752 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,424 USD-LIBOR) 5.00% 30 year Fannie Mae pools 120,930 — 1/12/41 5.00% (1 month Synthetic MBX Index 320 USD-LIBOR) 5.00% 30 year Fannie Mae pools Credit Suisse International 517,901 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,370 USD-LIBOR) 5.00% 30 year Fannie Mae pools 395,392 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (117) USD-LIBOR 6.50% 30 year Fannie Mae pools 772,503 — 1/12/41 5.00% (1 month Synthetic TRS Index (3,675) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 60 Master Intermediate Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/16 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont . $820,873 $— 1/12/41 (5.00%) 1 month Synthetic TRS Index $3,906 USD-LIBOR 5.00% 30 year Fannie Mae pools 909,952 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 4,330 USD-LIBOR 5.00% 30 year Fannie Mae pools 803,820 — 1/12/41 5.00% (1 month Synthetic MBX Index (3,824) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 300,753 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,199) USD-LIBOR) 4.00% 30 year Fannie Mae pools 252,046 — 1/12/44 3.50% (1 month Synthetic TRS Index (2,028) USD-LIBOR) 3.50% 30 year Fannie Mae pools 664,396 — 1/12/43 3.50% (1 month Synthetic TRS Index (5,033) USD-LIBOR) 3.50% 30 year Fannie Mae pools 222,235 — 1/12/43 3.50% (1 month Synthetic TRS Index (1,684) USD-LIBOR) 3.50% 30 year Fannie Mae pools 406,373 — 1/12/43 3.50% (1 month Synthetic TRS Index (3,078) USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,984,964 — 1/12/45 4.00% (1 month Synthetic TRS Index (23,219) USD-LIBOR) 4.00% 30 year Fannie Mae pools 771,534 — 1/12/45 4.00% (1 month Synthetic TRS Index (6,002) USD-LIBOR) 4.00% 30 year Fannie Mae pools 767,218 — 1/12/45 3.50% (1 month Synthetic TRS Index (6,886) USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,453,398 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 10,629 USD-LIBOR 4.00% 30 year Fannie Mae pools Deutsche Bank AG 395,392 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (117) USD-LIBOR 6.50% 30 year Fannie Mae pools Goldman Sachs International 438,132 — 1/12/39 6.00% (1 month Synthetic TRS Index 57 USD-LIBOR) 6.00% 30 year Fannie Mae pools 178,371 — 1/12/38 6.50% (1 month Synthetic TRS Index 180 USD-LIBOR) 6.50% 30 year Fannie Mae pools Master Intermediate Income Trust 61 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/16 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont . $848,775 $— 1/12/42 4.00% (1 month Synthetic TRS Index $(6,075) USD-LIBOR) 4.00% 30 year Fannie Mae pools 848,775 — 1/12/42 4.00% (1 month Synthetic TRS Index (6,075) USD-LIBOR) 4.00% 30 year Fannie Mae pools 271,684 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (80) USD-LIBOR 6.50% 30 year Fannie Mae pools 102,061 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (30) USD-LIBOR 6.50% 30 year Fannie Mae pools 777,195 — 1/12/41 4.50% (1 month Synthetic TRS Index (4,265) USD-LIBOR) 4.50% 30 year Fannie Mae pools 23,641 — 1/12/39 6.00% (1 month Synthetic TRS Index 3 USD-LIBOR) 6.00% 30 year Fannie Mae pools 201,529 — 1/12/39 6.00% (1 month Synthetic TRS Index 26 USD-LIBOR) 6.00% 30 year Fannie Mae pools 541,359 — 1/12/40 4.00% (1 month Synthetic TRS Index (3,281) USD-LIBOR) 4.00% 30 year Fannie Mae pools 211,848 — 1/12/39 6.00% (1 month Synthetic TRS Index 28 USD-LIBOR) 6.00% 30 year Fannie Mae pools 423,696 — 1/12/39 6.00% (1 month Synthetic TRS Index 55 USD-LIBOR) 6.00% 30 year Fannie Mae pools 13,394 — 1/12/38 6.50% (1 month Synthetic TRS Index 14 USD-LIBOR) 6.50% 30 year Fannie Mae pools 63,103 — 1/12/41 4.00% (1 month Synthetic TRS Index (461) USD-LIBOR) 4.00% 30 year Fannie Mae pools 191,765 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (57) USD-LIBOR 6.50% 30 year Fannie Mae pools 372,163 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (110) USD-LIBOR 6.50% 30 year Fannie Mae pools 230,069 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (68) USD-LIBOR 6.50% 30 year Fannie Mae pools 17,694 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5) USD-LIBOR 6.50% 30 year Fannie Mae pools 62 Master Intermediate Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/16 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont . $47,150 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(14) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,980,232 — 1/12/42 4.00% (1 month Synthetic TRS Index (14,174) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,724,978 — 1/12/42 4.00% (1 month Synthetic TRS Index (12,347) USD-LIBOR) 4.00% 30 year Fannie Mae pools 405,539 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,966) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,307,959 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 6,224 USD-LIBOR 5.00% 30 year Fannie Mae pools 1,800,231 — 1/12/44 3.50% (1 month Synthetic TRS Index (14,481) USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,422,507 — 1/12/44 3.50% (1 month Synthetic TRS Index (11,443) USD-LIBOR) 3.50% 30 year Fannie Mae pools 658,082 — 1/12/44 3.50% (1 month Synthetic TRS Index (5,294) USD-LIBOR) 3.50% 30 year Fannie Mae pools 765,660 — 1/12/45 4.00% (1 month Synthetic TRS Index (5,956) USD-LIBOR) 4.00% 30 year Fannie Mae pools 828,331 — 1/12/43 (3.50%) 1 month Synthetic TRS Index 6,275 USD-LIBOR 3.50% 30 year Fannie Mae pools 4,050,229 — 1/12/45 4.00% (1 month Synthetic TRS Index (31,505) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,266,585 — 1/12/44 (3.00%) 1 month Synthetic TRS Index 7,750 USD-LIBOR 3.00% 30 year Fannie Mae pools 3,772,293 2,946 1/12/41 (4.00%) 1 month Synthetic TRS Index 30,534 USD-LIBOR 4.00% 30 year Fannie Mae pools EUR 10,371,000 — 8/10/17 (0.63%) Eurostat Eurozone (63,950) HICP excluding tobacco EUR 3,424,000 — 8/11/17 (0.63%) Eurostat Eurozone (21,116) HICP excluding tobacco EUR 2,881,000 — 8/31/17 (0.27%) Eurostat Eurozone 5,748 HICP excluding tobacco Master Intermediate Income Trust63 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/16 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont . EUR 2,881,000 $— 9/1/17 (0.37%) Eurostat Eurozone $1,392 HICP excluding tobacco EUR 2,882,000 — 9/10/20 (0.7975%) Eurostat Eurozone (23,741) HICP excluding tobacco EUR 1,717,000 — 1/26/21 (0.75%) Eurostat Eurozone (1,109) HICP excluding tobacco JPMorgan Chase Bank, N.A. $2,603,149 — 1/12/41 4.00% (1 month Synthetic TRS Index (19,037) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,488,713 — 1/12/41 4.00% (1 month Synthetic TRS Index (10,887) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,280,396 — 1/12/41 4.00% (1 month Synthetic TRS Index (16,677) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,413,163 — 1/12/41 4.00% (1 month Synthetic TRS Index (10,334) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,307,959 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 6,224 USD-LIBOR 5.00% 30 year Fannie Mae pools EUR 1,441,000 — 9/4/20 (0.8675%) Eurostat Eurozone (17,827) HICP excluding tobacco EUR 1,441,000 — 9/7/20 (0.85%) Eurostat Eurozone (16,336) HICP excluding tobacco EUR 1,837,000 — 1/27/21 (0.755%) Eurostat Eurozone (1,727) HICP excluding tobacco EUR 1,511,000 — 1/26/21 (0.75%) Eurostat Eurozone (976) HICP excluding tobacco JPMorgan Securities LLC $1,859,049 — 1/12/44 4.00% (1 month Synthetic TRS Index (14,463) USD-LIBOR) 4.00% 30 year Fannie Mae pools 276,495 (518) 1/12/43 (3.50%) 1 month Synthetic TRS Index 1,576 USD-LIBOR 3.50% 30 year Fannie Mae pools Total 64 Master Intermediate Income Trust OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/16 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $4,375 $64,000 5/11/63 300 bp $(1,341) CMBX NA BBB– Index BBB–/P 8,497 141,000 5/11/63 300 bp (4,094) CMBX NA BBB– Index BBB–/P 17,409 282,000 5/11/63 300 bp (7,774) CMBX NA BBB– Index BBB–/P 16,587 291,000 5/11/63 300 bp (9,399) Credit Suisse International CMBX NA BB Index — (72,135) 514,000 1/17/47 (500 bp) 14,457 CMBX NA BB Index — (47,639) 2,699,000 5/11/63 (500 bp) 425,135 CMBX NA BB Index — (88,569) 541,000 1/17/47 (500 bp) 2,646 CMBX NA BB Index — (1,359) 140,000 1/17/47 (500 bp) 22,226 CMBX NA BBB– Index BBB–/P 3,573 73,000 5/11/63 300 bp (2,946) CMBX NA BBB– Index BBB–/P 73,145 1,491,000 5/11/63 300 bp (60,002) CMBX NA BBB– Index BBB–/P 68,630 1,045,000 1/17/47 300 bp (18,105) CMBX NA BBB– Index BBB–/P 1,407,634 19,044,000 1/17/47 300 bp (173,017) Goldman Sachs International CMBX NA BB Index — (125,419) 1,226,000 5/11/63 (500 bp) 89,336 CMBX NA BB Index — (32,233) 213,000 1/17/47 (500 bp) 3,651 CMBX NA BBB– Index BBB–/P 13,442 271,000 5/11/63 300 bp (10,758) CMBX NA BBB– Index BBB–/P 13,211 271,000 5/11/63 300 bp (10,989) CMBX NA BBB– Index BBB–/P 14,449 277,000 5/11/63 300 bp (10,288) CMBX NA BBB– Index BBB–/P 37,011 765,000 5/11/63 300 bp (31,303) CMBX NA BBB– Index BBB–/P 32,843 417,000 1/17/47 300 bp (1,768) CMBX NA BBB– Index BBB–/P 51,111 600,000 1/17/47 300 bp 1,211 CMBX NA BBB– Index BBB–/P 90,359 1,040,000 1/17/47 300 bp 3,866 CMBX NA BBB– Index BBB–/P 80,992 1,162,000 1/17/47 300 bp (15,454) CMBX NA BBB– Index BBB–/P 241,997 3,274,000 1/17/47 300 bp (29,745) JPMorgan Securities LLC CMBX NA BBB– Index BBB–/P 56,090 1,014,000 5/11/63 300 bp (34,460) CMBX NA BBB– Index BBB–/P 1,268 50,000 1/17/47 300 bp (2,882) CMBX NA BBB– Index BBB–/P 8,386 159,000 1/17/47 300 bp (4,811) CMBX NA BBB– Index BBB–/P 11,619 210,000 1/17/47 300 bp (5,811) CMBX NA BBB– Index BBB–/P 11,137 426,000 1/17/47 300 bp (24,221) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2016. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. Master Intermediate Income Trust 65 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $—­ $—­ $10,017 Energy 109,768 —­ 46,152 Total common stocks —­ Convertible bonds and notes $—­ $166,041 $—­ Corporate bonds and notes —­ 88,861,113 6 Foreign government and agency bonds and notes — 23,195,280 — Mortgage-backed securities —­ 130,319,470 1,990,930 Purchased options outstanding —­ 193,520 —­ Purchased swap options outstanding —­ 570,565 —­ Senior loans —­ 4,618,024 —­ U.S. government and agency mortgage obligations —­ 190,759,482 —­ Warrants 7,033 —­ 404 Short-term investments 9,615,363 6,841,511 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $805,393 $—­ Futures contracts (133,577) —­ —­ Written options outstanding —­ (65,960) —­ Written swap options outstanding —­ (1,192,851) —­ TBA sale commitments —­ (104,104,564) —­ Interest rate swap contracts —­ 115,834 —­ Total return swap contracts —­ (266,068) —­ Credit default contracts —­ (1,793,051) —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. 66 Master Intermediate Income Trust The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued appreciation/ transfers transfers Balance Investments as of discounts/ Realized (deprecia- Cost of Proceeds into out of as of in securities: 9/30/15 premiums gain/(loss) tion) # purchases from sales Level 3 † Level 3 † 9/30/16 Common stocks
